Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 1 of 180




       SHARRET EXHIBIT 201
Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 2 of 180
                  Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 3 of 180
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 15-1125, 15-1126, 15-1127,

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
                   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 4 of 180

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 5 of 180




             EXHIBIT 1
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 6 of 180



                                       SCHEDULE A

                                       DEFINITIONS

     As used in this Exhibit, the terms listed below are defined as follow:

       1.      The terms “Google,” “You,” and “Your,” as used herein, mean Google Inc.,

their predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and

all past and present directors, officers, employees, agents, and representatives (including

consultants and attorneys) of the foregoing.

       2.      The terms “Philips” or “Plaintiffs,” as used herein, mean Plaintiffs Koninklijke

Philips N.V. and U.S. Philips Corporation collectively and/or individually, as appropriate, their

predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and all

past and present directors, officers, employees, agents, and representatives (including

consultants and attorneys) of the foregoing.

       3.      The term “Defendants,” as used herein, means ASUSTeK Computer Inc., ASUS

Computer International, HTC Corp., HTC America, Inc., Visual Land, Inc., Southern Telecom,

Inc., Double Power Technology, Inc., Zowee Marketing Co., Ltd., Shenzen Zowee Technology

Co., Ltd., YiFang USA, Inc. d/b/a E-Fun, Inc., Acer Inc., Acer America Corp., Microsoft

Corp., and Microsoft Mobile Inc., collectively and/or individually, as appropriate, their

predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and all

past and present directors, officers, employees, agents, and representatives (including

consultants and attorneys) of the foregoing.

       4.      The term “Defendants’ Accused Products,” as used herein means the devices

listed in Appendix A, attached.




                                               -9-
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 7 of 180



       5.      “Related Litigations,” as used herein, means all litigations (past or present), or

other legal proceedings in which anyone has asserted claims relating to the Patent-in-Suit or

any Related Patents or Related Applications, including but not limited to: Koninklijke Philips

N.V. v. ASUSTEK Computer Inc., C.A. No. 15-1125-GMS; Koninklijke Philips N.V. v. HTC

Corp., C.A. No. 15-1126-GMS; Koninklijke Philips N.V. v. Visual Land, Inc., C.A. No. 15-

1127-GMS; Koninklijke Philips N.V. v. Southern Telecom, C.A. No. 15-1128-GMS;

Koninklijke Philips N.V. v. Double Power Technology, Inc., C.A. No. 15-1130-GMS;

Koninklijke Philips N.V. v. YiFang USA, Inc. d/b/a E-Fun, Inc., C.A. No. 15-1131-GMS;

Koninklijke Philips N.V. v. Acer Inc., C.A. No. 15-1170-GMS.

       6.      “’913 Patent,” as used herein, means U.S. Patent No. RE 44,913.

       7.      “’387 Patent,” as used herein, means U.S. Patent No. 6,690,387.

       8.      “’064 Patent,” as used herein, means U.S. Patent No. 7,184,064.

       9.      “’806 Patent,” as used herein, means U.S. Patent No. 7,529,806.

       10.     “’797 Patent,” as used herein, means U.S. Patent No. 5,910,797.

       11.     “’695 Patent,” as used herein, means U.S. Patent No. 6,522,695.

       12.     “’006 Patent,” as used herein, means U.S. Patent No. RE 44,006.

       13.     “’819 Patent,” as used herein, means U.S. Patent No. 8,543,819.

       14.     “’809 Patent,” as used herein, means U.S. Patent No. 9,436,809.

       15.     “’114 Patent,” as used herein, means U.S. Patent No. 6,772,114.

       16.     “’564 Patent,” as used herein, means U.S. Patent No. RE 43,564.

       17.     “Asserted Patents” and “Patents-in-Suit,” as used herein, mean the ’913 Patent,

’387 Patent, ’064 Patent, ’806 Patent, ’797 Patent, ’695 Patent, ’006 Patent, ’819 Patent, ’809




                                             - 10 -
       Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 8 of 180



 Patent, ’114 Patent, and ’564 Patent, and any other patent added to the Related Litigations by

 amended pleading or complaint.

         18.     “Relevant Hardware Products,” as used herein, means the Acer Chromebook

 (CB5-311P), Acer Chromebook 11 C738T (C738T), Acer Chromebook C720 (C720P), Acer

 Chromebook R11 (CB5-132T), Acer Chromebook R11 (CB5-132T-C32M), Acer Aspire E

 (E5-573TG), Acer DC Chromebase, (DC221HQ-CWMIRCZ), Acer Chromebook 14 (CB3-

 431-C0AK), Acer Chromebook 14 (CB3-431-C5FM), Acer Chromebook 14 (CP5-471-312N),

 Acer Chromebox (CXI2-2GKM), Acer Chromebox (CXI2-4GKM), Acer Chromebook R13

 (CB5-312T), Acer Chromebase 24 (CA24I), ASUS Chromebook Flip C100PA, ASUS

 Chromebook Flip C302, ASUS Google Nexus 7, ASUS Google Nexus 7 (2013), ASUS

 Google Nexus 7 2 Cellular with 3G/4G support, ASUS Google Nexus 7 2 with no cellular

 network support, and HTC Nexus 9.

         19.     “Relevant Operating Systems,” as used herein, means any version of the

 Android Operating System or the Chrome Operating System that was ever pre-loaded on or

 made available by update or upgrade for any Relevant Hardware Product.

         20.     “Relevant Functionalities,” as used herein, means the following:

               (a)     “’913 Relevant Functionality,” which as used herein means the capability

to press and hold a key on a virtual keyboard to select an alternate character associated with that

key;

               (b)     “’387 Relevant Functionality,” which as used herein means the capability

to fling, scroll, or drag displayed data in response to a touch gesture on a touch screen;

               (c)     “’064 Relevant Functionality,” which as used herein means the capability

to fling, scroll, or drag displayed data in response to a touch gesture on a touch screen;



                                               - 11 -
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 9 of 180



               (d)     “’806 Relevant Functionality,” which as used herein means the following:

                       (i)    “’806 Relevant HLS Functionality,” which as used herein means

the capability to support the HTTP Live Streaming (“HLS”) media streaming technology (e.g.,

through playback in a browser such as Google Chrome or the Android Browser); and

                       (ii)   “’806 Relevant DASH Functionality,” which as used herein means

the capability to support the MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media

streaming technology. (e.g., through playback in a media player such as ExoPlayer or the

YouTube application, or in a browser such as Google Chrome or the Android Browser);

               (e)     “’797 Relevant Functionality,” which as used herein means the capability

to impart motion (e.g., rotation) to a displayed graphical object in response to a sensed

acceleration induced by user manipulation of the product;

               (f)     “’695 Relevant Functionality,” which as used herein means the capability

to support playback of a FLAC (Free Lossless Audio Codec) audio signal (e.g., through playback

in a media player such as Google Play Music);

               (g)     “’006 Relevant Functionality,” which as used herein means the capability

to display a rotating menu having displayed menu options which change in shape and/or size

during rotation of the menu (e.g., the Android overview screen, recents screen, recent task list,

or recent apps;

               (h)     “’819 Relevant Functionality,” which as used herein means the capability

to support the High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g.,

HDCP System Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP

to HDMI Revision 2.2, HDCP System Mapping HDCP to MHL Revision 2.2, or HDCP System

Mapping HDCP to DisplayPort Revision 2.2);



                                               - 12 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 10 of 180



               (i)        “’809 Relevant Functionality,” which as used herein means the capability

to support the High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g.,

HDCP System Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP

to HDMI Revision 2.2, HDCP System Mapping HDCP to MHL Revision 2.2, or HDCP System

Mapping HDCP to DisplayPort Revision 2.2);

               (j)        “’114 Relevant Functionality,” which as used herein means the capability

to support playback of an AMR-WB (Adaptive Multi-Rate Wideband) audio signal that has been

encoded in 23.85 kbit/s mode (e.g., through playback in a media player such as Google Play

Music); and

               (k)        “’564 Relevant Functionality,” which as used herein means the capability

to magnify a touch-selected portion of a displayed image.

         21.     “Relevant Date,” as used herein, means December 7, 2009 (i.e., six years prior

 to the filing of the first complaint in the Related Litigations).

         22.         “Any” and “all,” as used herein, shall include “each and every.”

         23.     “And” or “or,” as used herein, shall be construed conjunctively or disjunctively,

 whichever makes the request more inclusive.

         24.     “Relate to,” “related to” or “relating to,” as used herein, means embodying,

 pertaining, concerning, involving, constituting, commenting upon, comprising, reflecting,

 discussing, evidencing, mentioning, referring to, consisting of, responding to, or having any

 logical or factual connection whatsoever with the subject matter in question.

         25.     “Identify,” when used herein with reference to a natural person, means to

 specify his/her full name, present and last known business address or residence address, and

 his/her present and last known employment position, including a description of his/her duties



                                                 - 13 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 11 of 180



and responsibilities. If a person is employed by or holds titles or positions at more than one

entity, all such employment relationships, titles, or positions and associated entities should be

fully detailed.

        26.       “Identify,” when used herein with reference to a date, means to specify the

month, day, and year.

        27.       “Identify,” when used herein with reference to a Document, means to specify

the title and general subject matter of the Document, the month, day, and year the Document

was created, the author(s) of the Document, any recipient(s) of the Document including when

the Document was distributed and the name of each person that has or had possession, custody,

or control of the Document, and the production number(s) and the location of all copies of the

Document.

        28.       “Person,” as used herein, means any natural person or any business, legal or

governmental entity or association, including, but not limited to, any individual, company,

corporation, division, joint venture, partnership, unincorporated association or other entity.

        29.       “Document,” as used herein, means all documents or electronically stored

information, whether an original, a draft, or a copy, however reproduced – including writings,

drawings, graphs, charts, photographs, sound recordings, images, and other data or data

compilations stored in any medium from which information can be obtained, and is defined to

be synonymous in meaning and equal in scope to the usage of this term in Federal Rule of

Civil Procedure 34, including but not limited to the examples set forth in Federal Rules of

Evidence 1001. Any document with any marks such as initials, comments, or notations of any

kind is not deemed to be identical to one without such marks and is to be identified and/or

produced as a separate document.



                                               - 14 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 12 of 180



       30.     “Thing,” as used herein, has the meaning prescribed in Federal Rule of Civil

Procedure 34, and includes every kind of physical specimen or tangible item, other than a

document, in the possession, custody or control of You.

       31.     “Communication,” as used herein, means every manner of disclosure, transfer,

or exchange of information whether orally or by document or whether face-to-face, by

telephone, mail, e-mail, telegram, telex, or telefax, personal delivery or otherwise.

       32.     “Concerning,” as used herein, means relating to, referring to, describing,

evidencing or constituting.

       33.     “Product,” as used herein, means a machine, apparatus, device, instrument,

mechanism, appliance, assembly, algorithm, software, system, program, or assemblage of

components/parts (either individually or collectively), which are designed to function together

electrically, mechanically, electronically (including the method of use or operation of such

product or equipment) or otherwise, to achieve a particular function or purpose.

       34.     “Related Patents” and “Related Applications,” as used herein, respectively mean

all patents and patent applications that are cross-referenced in any of the Patents-in-Suit as

being related or that are related to the Patents-in-Suit in any way, including, without limitation,

any parent, continuation, continuation-in-part, divisional, reexamination, reissue, or foreign

counterpart patent or patent application, or any patent or patent application claiming priority to

any of the foregoing.

       35.     “Infringe” and “infringement,” as used herein, refer to direct infringement,

contributory infringement, inducement of infringement, literal infringement, and/or

infringement under the doctrine of equivalents or any other infringement actionable under

United States law.



                                             - 15 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 13 of 180



       36.     “Prior art” is used herein in the same sense that it is used in 35 U.S.C. §§ 102

and 103, and includes any patent, printed publication, prior knowledge, prior use, prior sale or

offer for sale, or other act or event as defined in 35 U.S.C. §102, taken singly or in

combination.

       37.     “Transfer of Rights,” as used herein, means an assignment, license, sublicense,

cross-license, release, covenant not to sue, grant of manufacturing rights, or grant of any other

rights in a patent or patent application, domestic or foreign, whether alone or in combination

with other consideration.




                                              - 16 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 14 of 180



                                         INSTRUCTIONS

       1.      All documents produced should be produced in the manner, form, and sequence in

which they are kept in the ordinary course of business, as required by Rule 45 of the Federal

Rules of Civil Procedure, including, where applicable, any index tabs, file dividers, labels,

designations, or information as to the location of the documents.

       2.      Your response shall not be deemed complete until documents and things are

produced or a date certain is provided as to when the requested documents and things will be

produced.

       3.      If no documents are responsive to a particular request, You are to state that no

responsive documents exist.

       4.      All documents that respond, in whole or in part, to any portion of any request

shall be produced in their entirety, including all attachments and enclosures thereto.

       5.      In response to each request, You shall state whether any material has been or will

be redacted from documents, and the basis for the redaction. Redactions should be clearly

indicated on a document at the location where the redaction has been made.

       6.      In the event You object to any request herein or any part thereof, You shall state

with specificity the grounds of objection and respond to the fullest extent that such production is

not subject to objection.

       7.      In the event that any document called for by any of the requests has been

destroyed, lost, discarded or is otherwise no longer in Your possession, custody or control, You

shall identify such document as completely as possible, including, without limitation, the

following information: (i) date of disposal; (ii) manner of disposal; (iii) reason for disposal; (iv)

person authorizing the disposal; and (v) person disposing of the document.



                                                - 17 -
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 15 of 180



       8.       In the event You object to the production of any document or thing on the ground

that it is protected from discovery under the attorney-client privilege or work product immunity

or is otherwise not discoverable, You shall identify each such document or thing on a separate

schedule to be produced to Plaintiffs. Such schedule shall set forth, for each document or thing,

sufficient information to enable the document or thing to be properly identified, including,

without limitation, the following information: (i) the request to which the document or thing

pertains; (ii) the document type (letter, memorandum, report, etc.); (iii) the document title; (iv)

the document date; (v) the name or names and job titles of the author(s) of the document; (vi) the

name and job title of each recipient of the document; (vii) a summary of the document’s general

subject matter; and (viii) an explanation of the claim of privilege or immunity.

       9.       References to companies, corporations, partnerships, unincorporated associations,

or other entities include each director, officer, employee, agent, attorney, representative,

instrumentality, parent, subsidiary, division, subdivision, affiliate, joint venture, component, or

unit thereof.

       10.      The singular form of a word should be interpreted in the plural as well. Any

pronoun shall be construed to refer to the masculine, feminine or neuter gender as is most

appropriate in each case.

       11.      These requests seek all documents and things in the possession of You, Your

representatives, agents, employees, investigators, consultants and, unless privileged, their

counsel.

       12.      Use of the past tense includes the present tense unless otherwise explicitly

delimited.




                                                - 18 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 16 of 180



       13.     Unless otherwise indicated in a particular request, the request is not date or time

limited.

       14.     Definitions or usages or words or phrases in these request are not intended to be,

and shall not be, construed as admissions as to the meaning of words or phrases at issue in the

action, and shall have no binding effect on Philips in this or any other proceeding.




                                               - 19 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 17 of 180



                                 DOCUMENT REQUESTS

       1.     Source code for each version of the Relevant Operating System that was ever pre-

loaded on or made available by update or upgrade to each of the Relevant Hardware Products.

       2.     Source code for each of the Relevant Functionalities included in each version of

the Relevant Operating System or application that was ever pre-loaded on or made available by

update or upgrade to each of the Relevant Hardware Products.

       3.     Source code for a representative version of the YouTube Android application

supporting HLS media streaming technology, MPEG-DASH media streaming technology, or

adaptive bit-rate streaming technology, which was pre-loaded on the Relevant Hardware

Products or Defendants’ Accused Products.

       4.     Source code for a representative version of the LatinIMEGoogle application

(virtual keyboard), which was pre-loaded on the Relevant Hardware Products or Defendants’

Accused Products.

       5.     Source code for a representative version of the Google GMS Launcher (Google

Now Launcher), which was pre-loaded on the Relevant Hardware Products or Defendants’

Accused Products.

       6.     All documents related to the Relevant Hardware Products’ or Relevant Operating

Systems’ support for playback of a FLAC (Free Lossless Audio Codec) audio signal.

       7.     All documents related to the Relevant Hardware Products’ or Relevant Operating

Systems’ support for playback of an AMR-WB (Adaptive Multi-Rate Wideband) audio signal

that has been encoded in 23.85 kbit/s mode.

       8.     All documents related to the design, development, and display of the “Recents

Screen” in the Relevant Operating Systems.



                                              - 20 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 18 of 180



       9.      All documents related to the Relevant Hardware Products’ support for the High-

bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g., HDCP System

Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI

Revision 2.2, HDCP System Mapping HDCP to MHL Revision 2.2, or HDCP System Mapping

HDCP to DisplayPort Revision 2.2).

       10.     All documents related to the Relevant Operating Systems’ support for HLS media

streaming technology and MPEG-DASH media streaming technology.

       11.     All documents related to the design, development, implementation, testing, and

support for HLS media streaming technology, MPEG-DASH media streaming technology, or

adaptive bit-rate streaming technology in the YouTube Android application.

       12.     All documents related to the development and implementation of the Android

Compatibility Program, as described at https://source.android.com/compatibility/, including all

documents related to the Relevant Functionalities.

       13.     All documents related to the development of all Android Compatibility Definition

Documents for each version of the Android operating system that has been released, beginning

with Android 2.1, including all documents related to the Relevant Functionalities.

       14.     All Android Compatibility Definition Documents for each version of the Android

operating system that has been released, beginning with Android 2.1.

       15.     All documents related to the creation, development, and implementation of all

Compatibility Test Suites (as described at https://source.android.com/compatibility/cts/) for each

version of the Android operating system that has been released, beginning with Android 2.1.

       16.     All documents related to the development of any test cases that are part of any

Compatibility Test Suites (as described at https://source.android.com/compatibility/cts/) that



                                              - 21 -
       Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 19 of 180



relate to the Related Functionalities for each version of the Android operating system that has

been released, beginning with Android 2.1.

        17.    All documents related to the creation, development, and implementation of all

Compatibility Test Suite Verifiers (as described at https://source.android.com/compatibility/cts/)

for each version of the Android operating system that has been released, beginning with Android

2.1.

        18.    All communications between You and any other Person related to the Defendants’

Accused Devices and the Android Compatibility Program, the Android Compatibility Definition

Documents, the Android Compatibility Test Suites, or the Android Compatibility Test Suite

Verifiers.

        19.    All documents concerning any testing or analysis done by You or any other

Person related to whether any of Defendants’ Accused Devices comply with the Android

Compatibility Program.

        20.    All documents showing that the Defendants’ Accused Products are “Android

Compatible” (as described at https://source.android.com/compatibility/).

        21.    All documents concerning any actual or contemplated agreement between You

and any Defendant relating to the Related Litigations, the Asserted Patents, any inter partes

review petitions that relate to any of the Asserted Patents, or Philips, including but not limited to

any correspondence referring or relating to such actual or contemplated agreements.

        22.    All documents related to Your potential liability (including any indemnification

agreement or insurance policy) for Defendants’ infringement of any claim of the Asserted

Patents.




                                                - 22 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 20 of 180



       23.     All communications between You and any other Person concerning any aspect of

the Related Litigations, the Asserted Patents, or any inter partes review petitions that relate to

any of the Asserted Patents.

       24.     All patent licenses or other agreements You have entered related to the Relevant

Functionalities.

       25.     All licenses or other agreements You have entered with any of the Defendants

relating to the Google Mobile Services (see, e.g., https://www.android.com/gms/) and all related

communications.

       26.     All licenses or other agreements You have entered with any of the Defendants

relating to the Mobile Application Distribution Agreement and all related communications.

       27.     All licenses or other agreement relating to the provisioning of the Android

Operating System source code to any of the Defendants and all related communications.

       28.     All user guides or manuals, operational guides or manuals, help or support pages,

and/or installation guides or manuals, for each version of the Relevant Operating Systems and

for the Relevant Hardware Products, including those that describe any of the Relevant

Functionalities.




                                                - 23 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 21 of 180



                                         SCHEDULE B

                                        DEFINITIONS

       The definitions set forth in Schedule A are incorporated herein by reference.



                                       INSTRUCTIONS

       You are required to provide one or more individuals who are knowledgeable and

competent to provide testimony about the topics listed herein.



                                    DEPOSITION TOPICS

       1.      The subject matter, content and authenticity of all Documents and Things

produced by You in response to Schedule A.

       2.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’913 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.

       3.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’387 and ’064 Relevant Functionalities in

the Relevant Operating Systems and the Relevant Hardware Products.

       4.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’806 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.

       5.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’797 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.



                                              - 24 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 22 of 180



       6.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’695 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.

       7.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’006 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.

       8.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’809 and ’819 Relevant Functionalities in

the Relevant Operating Systems and the Relevant Hardware Products.

       9.      The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’114 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.

       10.     The design, development, structure, implementation, operation, testing, and

requirements (e.g., certification and compliance) of the ’564 Relevant Functionality in the

Relevant Operating Systems and the Relevant Hardware Products.

       11.     The design, development, structure, implementation, operation, testing, and

support for HLS media streaming technology, MPEG-DASH media streaming technology, and

adaptive bit-rate streaming technology in the YouTube Android application.

       12.     The development and implementation of the Android Compatibility Program, as

described at https://source.android.com/compatibility/, including any aspects of the Android

Compatibility Program that relate to the Relevant Functionalities.

       13.     The development of all Android Compatibility Definition Documents for each

version of the Android operating system that has been released, beginning with Android 2.1,



                                              - 25 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 23 of 180



including any aspects of the Android Compatibility Definition Documents that relate to the

Relevant Functionalities.

       14.     The contents of all Android Compatibility Definition Documents for each version

of the Android operating system that has been released, beginning with Android 2.1.

       15.     The creation, development, and implementation of all Compatibility Test Suites

(as described at https://source.android.com/compatibility/cts/) for each version of the Android

operating system that has been released, beginning with Android 2.1.

       16.     The development of any test cases that are part of any Compatibility Test Suites

(as described at https://source.android.com/compatibility/cts/) that relate to the Relevant

Functionalities for each version of the Android operating system that has been released,

beginning with Android 2.1.

       17.     The creation, development, and implementation of all Compatibility Test Suite

Verifiers (as described at https://source.android.com/compatibility/cts/) for each version of the

Android operating system that has been released, beginning with Android 2.1.

       18.     Communications between You and any other Person related to the Defendants’

Accused Devices and the Android Compatibility Program, the Android Compatibility Definition

Documents, the Android Compatibility Test Suites, or the Android Compatibility Test Suite

Verifiers.

       19.     Any testing or analysis done by You or any other Person related to whether any of

Defendants’ Accused Devices comply with the Android Compatibility Program.

       20.     Whether any of the Defendants’ Accused Products are “Android Compatible” (as

described at https://source.android.com/compatibility/).




                                               - 26 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 24 of 180



       21.     Any actual or contemplated agreement between You and any Defendant relating

to the Related Litigations, the Asserted Patents, any inter partes review petitions that relate to

any of the Asserted Patents, or Philips, including but not limited to any correspondence referring

or relating to such actual or contemplated agreements.

       22.     Your potential liability (including any indemnification agreement or insurance

policy) for Defendants’ infringement of any claim of the Asserted Patents.

       23.     Communications between You and any other Person concerning any aspect of the

Related Litigations, the Asserted Patents, or any inter partes review petitions that relate to any of

the Asserted Patents.

       24.     Any patent licenses or other agreements You have entered related to the Relevant

Functionalities.

       25.     Any licenses or other agreements You have entered with any of the Defendants

relating to the Google Mobile Services (see, e.g., https://www.android.com/gms/) and all related

communications.

       26.     Any licenses or other agreements You have entered with any of the Defendants

relating to the Mobile Application Distribution Agreement and all related communications.

       27.     All licenses or other agreements relating to the provisioning of the Android

Operating System source code to any of the Defendants and all related communications.

       28.     The description of any Relevant Functionalities in all user guides or manuals,

operational guides or manuals, help or support pages, and/or installation guides or manuals, for

each version of the Relevant Operating Systems and the Relevant Hardware Products.




                                                - 27 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 25 of 180



                                  APPENDIX A

    Acer Chromebook CB5-311P

    Acer Chromebook 11 C738T C738T

    Acer Chromebook C720 C720P

    Acer Chromebook R11 CB5-132T

    Acer CloudMobile S500

    Acer Iconia

    Acer Iconia A1-830

    Acer Iconia B1-720

    Acer Iconia B1-721

    Acer Iconia One 7 B1-730

    Acer Iconia One 7 B1-730HD

    Acer Iconia One 7 B1-750

    Acer Iconia One 7 B1-760

    Acer Iconia One 7 B1-760HD

    Acer Iconia One 7 B1-770

    Acer Iconia One 7 B1-780

    Acer Iconia One 8 B1-810

    Acer Iconia One 8 B1-820

    Acer Iconia One 8 B1-830

    Acer Iconia One 8 B1-850

    Acer Iconia Tab 10 A3-A30

    Acer Iconia Tab 7 A1-713

                                      - 28 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 26 of 180



    Acer Iconia Tab 7 A1-713HD

    Acer Iconia Tab 8 A1-840FHD

    Acer Iconia Tab 8 A1-850

    Acer Iconia Tab A100

    Acer Iconia Tab A200

    Acer Iconia Tab A500

    Acer Iconia Tab A501

    Acer Liquid E2

    Acer Liquid Jade Z

    Acer Liquid M220

    Acer Liquid M330

    Acer Liquid Z410

    Acer Predator 8 GT-810

    Acer DC Chromebase

    Acer Chromebook R13 CB5-312T

    Acer Iconia One 10 B3-A10

    Acer Iconia One 10 B3-A20

    Acer Iconia One 10 B3-A30

    Acer Chromebase 24 CA24I

    ASUS Chromebook Flip C100PA

    ASUS Eee Pad Slider (SL101)

    ASUS Google Nexus 7

    ASUS Google Nexus 7 (2013)

                                    - 29 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 27 of 180



    ASUS Google Nexus 7 2 Cellular with 3G/4G support

    ASUS Google Nexus 7 2 with no cellular network support

    ASUS MeMO

    ASUS MeMO 171 (ASUS Eee Pad Memo 171)

    ASUS MeMO Pad 10 (ME102A)

    ASUS MeMO Pad 10 (ME103K)

    ASUS MeMO Pad 7 (ME170C)

    ASUS MeMO Pad 7 LTE (Model ME375CL)

    ASUS MeMO Pad 7 ME176CX

    ASUS MeMO Pad 7 ME572C

    ASUS MeMO Pad 8 ME180A

    ASUS MeMO Pad 8 ME181C

    ASUS MeMO Pad FHD10 ME302C

    ASUS MeMO Pad HD7 (Model ME173X)

    ASUS MeMO Pad Smart 10

    ASUS PadFone X

    ASUS PadFone X mini

    ASUS Transformer Pad TF103C

    ASUS Transformer Pad TF300T

    ASUS Transformer Pad TF701T

    ASUS Zenfone 2 Deluxe ZE551ML; ASUS Zenfone 2 Deluxe Special Edition

    ASUS Zenfone 2 Laser ZE551KL

    ASUS Zenfone 2 ZE551ML

                                        - 30 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 28 of 180



    ASUS Zenfone 2E

    ASUS Zenfone Zoom ZX551ML

    ASUS ZenPad 10 Z300CL

    ASUS ZenPad 10 Z300M

    ASUS ZenPad 8.0 Z380C

    ASUS ZenPad 8.0 Z380CX

    ASUS ZenPad 8.0 Z380M

    ASUS ZenPad C 7.0 (Model Z170C)

    ASUS ZenPad S 8.0 Z580C

    ASUS ZenPad S 8.0 Z580CA

    ASUS ZenPad Z10 (ZT500KL)

    ASUS ZenPad 3S 10 (Z500M)

    ASUS ZenPad Z8 (ZT581KL)

    ASUS ZenFone 3 Laser (ZC551KL)

    ASUS ZenFone 3 Deluxe (ZS570KL)

    ASUS ZenFone 3 Deluxe (ZS550KL)

    ASUS ZenFone 3 Max (ZC520TL)

    ASUS ZenFone AR (ZS571KL)

    ASUS ZenFone 3 Zoom (ZE553KL)

    ASUS Chromebook Flip C302

    ASUS MeMO Pad 7 (ME176C)

    ASUS MeMO Pad HD8

    HTC A6366; HTC Aria

                                       - 31 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 29 of 180



    HTC A8181; HTC Desire

    HTC ADR6400; Incredible HD; HTC ThunderBolt

    HTC ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC

     Thunderbolt 2

    HTC Droid Incredible

    HTC 10

    HTC Amaze 4G

    HTC Desire 510

    HTC Desire 512

    HTC Desire 520

    HTC Desire 526

    HTC Desire 610

    HTC Desire 612

    HTC Desire 626

    HTC Desire 626s

    HTC Desire 816

    HTC Desire C

    HTC Desire Eye

    HTC Droid DNA

    HTC Droid Incredible 2

    HTC Droid Incredible 4G LTE

    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)

    HTC Evo 4G LTE

                                     - 32 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 30 of 180



    HTC Evo Design 4G

    HTC First

    HTC Hero S

    HTC Inspire 4G

    HTC Nexus 9

    HTC One

    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim

    HTC One A9; HTC Aero

    HTC One M8

    HTC One M9

    HTC One Max; HTC T6

    HTC One Mini; HTC M4

    HTC One Remix

    HTC One S

    HTC One SV

    HTC One V

    HTC One VX

    HTC One X

    HTC One X AT&T

    HTC One X+

    HTC Puccini; Jetstream

    HTC Rhyme

    HTC Sensation

                                      - 33 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 31 of 180



    HTC Sensation 4G

    HTC Status

    HTC Vivid

    HTC Wildfire S; HTC PG76110

    HTC Bolt

    HTC Desire 530

    Double Power 9D181

    Double Power D-7015

    Double Power D-7015K

    Double Power D-7018

    Double Power D7020

    Double Power DP 717

    Double Power DP7856

    Double Power DPA23D

    Double Power DPM1081

    Double Power DPM7827

    Double Power EM63

    Double Power GS-918

    Double Power M-7066

    Double Power M-7088

    Double Power M975

    Double Power M980K

    Double Power MD-702

                                   - 34 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 32 of 180



    Double Power MD-740

    Double Power NB 1022

    Double Power NB07

    Double Power NB09

    Double Power NB7022 S

    Double Power NB7850 S

    Double Power NS-13T001

    Double Power NS-14T002

    Double Power NS-14T004

    Double Power NS-15AT07

    Double Power NS-15AT08

    Double Power NS-15AT10

    Double Power NS-15T8LTE

    Double Power NS-P10A6100

    Double Power NS-P16AT08

    Double Power NS-P16AT10

    Double Power NS-P16AT785HD

    Double Power T708

    Double Power T-711

    Double Power TD-1010

    Double Power NS-P10A7100

    Double Power NS-P08A7100

    Southern Telecom 704

                                   - 35 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 33 of 180



    Southern Telecom A10

    Southern Telecom A7

    Southern Telecom A7WG

    Southern Telecom A7X

    Southern Telecom A7XKB

    Southern Telecom A8

    Southern Telecom A900X

    Southern Telecom EM1000B

    Southern Telecom EM543

    Southern Telecom EM743

    Southern Telecom EM744

    Southern Telecom EM756

    Southern Telecom Kids Tablet 2

    Southern Telecom Kids Tablet 3

    Southern Telecom Kids Tablet HD

    Southern Telecom L10

    Southern Telecom L9

    Southern Telecom L9H16

    Southern Telecom L9H32

    Southern Telecom L9M

    Southern Telecom Link A5 5”

    Southern Telecom Link A6 6”

    Southern Telecom P700

                                       - 36 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 34 of 180



    Southern Telecom P9

    Southern Telecom P900KB

    Southern Telecom P902

    Southern Telecom PMID1000

    Southern Telecom PMID1000B

    Southern Telecom PMID1000D

    Southern Telecom PMID1050

    Southern Telecom PMID10C

    Southern Telecom PMID4300

    Southern Telecom PMID4311

    Southern Telecom PMID4312

    Southern Telecom PMID700

    Southern Telecom PMID701C

    Southern Telecom PMID701i

    Southern Telecom PMID702C

    Southern Telecom PMID703C

    Southern Telecom PMID705

    Southern Telecom PMID705X

    Southern Telecom PMID706

    Southern Telecom PMID707

    Southern Telecom PMID708X

    Southern Telecom PMID709

    Southern Telecom PMID709KB

                                   - 37 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 35 of 180



    Southern Telecom PMID709X

    Southern Telecom PMID720

    Southern Telecom PMID730P

    Southern Telecom PMID800

    Southern Telecom PMID900

    Southern Telecom PMID901

    Southern Telecom PMID901X

    Southern Telecom PMID906

    Southern Telecom PMID910

    Southern Telecom PMID920

    Southern Telecom PTAB1050

    Southern Telecom PTAB7200

    Southern Telecom PTAB735

    Southern Telecom PTAB750 (Kids Tablet)

    Southern Telecom PTAB751

    Southern Telecom PTAB780 (Kids Tablet)

    Southern Telecom PTAB782

    Southern Telecom PTAB7XC

    Southern Telecom PTAB8000

    Southern Telecom PTAB935

    Southern Telecom Q10

    Southern Telecom S10

    Southern Telecom S7

                                      - 38 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 36 of 180



    Southern Telecom S8

    Southern Telecom ST13-16

    Southern Telecom ST13-8

    Southern Telecom STJR76

    Southern Telecom UMID700C

    Southern Telecom UTAB430

    Southern Telecom UTAB71

    Southern Telecom V7

    Southern Telecom Snap (S50, S55, S60)

    Southern Telecom Power (P600)

    Southern Telecom STJR700

    Southern Telecom ST1009X

    Southern Telecom P916

    Southern Telecom M11H

    Southern Telecom M11

    Southern Telecom P709

    Southern Telecom P909

    Southern Telecom P916

    Southern Telecom P1003

    Southern Telecom Q1010

    Visual Land Connect 7

    Visual Land Connect 9

    Visual Land Prestige 10

                                        - 39 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 37 of 180



    Visual Land Prestige 7

    Visual Land Prestige 7G

    Visual Land Prestige 7L

    Visual Land Prestige 8

    Visual Land Prestige Elite 10Q

    Visual Land Prestige Elite 10Q+

    Visual Land Prestige Elite 10Qi

    Visual Land Prestige Elite 10QL with Keyboard Case

    Visual Land Prestige Elite 10QS

    Visual Land Prestige Elite 11Q with Docking Keyboard Case

    Visual Land Prestige Elite 13Q

    Visual Land Prestige Elite 7Q

    Visual Land Prestige Elite 7Q FamTab

    Visual Land Prestige Elite 7QL with Bumper

    Visual Land Prestige Elite 7QS (16 GB); Prestige Elite 7QS (8 GB)

    Visual Land Prestige Elite 8Q

    Visual Land Prestige Elite 8QI with Bumper

    Visual Land Prestige Elite 8QI with Keyboard Case

    Visual Land Prestige Elite 8QS

    Visual Land Prestige Elite 8QS with Keyboard Case

    Visual Land Prestige Elite 9Q; Prestige Elite 9Q+

    Visual Land Prestige Elite 9QL with Keyboard Case

    Visual Land Prestige Elite FamTab

                                          - 40 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 38 of 180



    Visual Land Prestige Prime 10ES

    Visual Land Prestige Prime 10ES with Keyboard Case

    Visual Land Prestige Prime 10SE

    Visual Land Prestige Prime 11E with Keyboard Case

    Visual Land Prestige Pro 10D

    Visual Land Prestige Pro 7D

    Visual Land Prestige Pro 7DS

    Visual Land Prestige Pro 8D

    Visual Land Prestige Pro 8Q

    Visual Land Prestige Pro 9D

    Visual Land Prestige Pro FAMTAB

    Visual Land Prestige Prime 11E 2-in-1 Keyboard Case

    Visual Land Prestige Elite 13Q w/ Keyboard Case

    Visual Land Prestige Elite 10Q + Keyboard Case

    Visual Land Prestige Pro 7DS + Wallet Case

    Visual Land Prestige 10 w/ Free Screen Protectors

    YiFang Nextbook Ares 8

    YiFang e-fun MT8000

    YiFang Next2

    YiFang Next3

    YiFang Next5

    YiFang Next6

    YiFang Nextbook Ares 10L

                                          - 41 -
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 39 of 180



      YiFang Nextbook Ares 11

      YiFang Nextbook Ares 11A

      YiFang Nextbook Ares 7

      YiFang Nextbook Ares 8L

      YiFang Nextbook Flexx 10

      YiFang Nextbook7

      YiFang Nextbook8

      YiFang Premium10SE

      YiFang Premium7

      YiFang Premium7 Resistive

      YiFang Premium7HD

      YiFang Premium7SE

      YiFang Premium7SE with Google Play

      YiFang Premium8

      YiFang Premium8HD

      YiFang Premium8Hi

      YiFang Premium8SE

      YiFang Premium9

      YiFang Nextbook Ares 10A

      YiFang Nextbook Ares 11A (Gen2)




                                         - 42 -

FCHS_WS 13630398v3.doc
Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 40 of 180




             EXHIBIT 2
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 1 Page
                                                             of 46 PageID
                                                                   41 of 180
                                                                           #: 5324


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                     )
KONINKLIJKE PHILIPS N.V.,                            )
U.S. PHILIPS CORPORATION,                            )
                                                     )
                 Plaintiffs,                         )   C.A. No. 15-1125-GMS
         v.                                          )
                                                     )
ASUSTEK COMPUTER INC.,                               )
ASUS COMPUTER INTERNATIONAL,                         )
                                                     )
                 Defendants.                         )
                                                     )
                                                     )
MICROSOFT CORPORATION,                               )
                                                     )
                 Intervenor-Plaintiff,               )
         v.                                          )
                                                     )
KONINKLIJKE PHILIPS N.V.,                            )
U.S. PHILIPS CORPORATION,                            )
                                                     )
            Intervenor-Defendants.                   )
________________________________________             )
                                                     )
KONINKLIJKE PHILIPS N.V.,                            )
U.S. PHILIPS CORPORATION,                            )
                                                     )
                 Intervenor-Defendants/              )
                 Counterclaim Plaintiffs in          )
                 Intervention,                       )
                                                     )
         v.                                          )
                                                     )
MICROSOFT CORPORATION                                )
                                                     )
                 Intervenor-Plaintiff/Counterclaim   )
                 Defendant in Intervention           )
                                                     )
         AND                                         )
                                                     )
MICROSOFT MOBILE INC.,                               )
                                                     )
                 Counterclaim Defendant              )
                 In Intervention                     )
                                                     )


{01191054;v1 }
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 2 Page
                                                             of 46 PageID
                                                                   42 of 180
                                                                           #: 5325


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1127-GMS
      v.                                        )
                                                )
VISUAL LAND, INC.,                              )
                                                )
            Defendant.                          )
                                                )

                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
                                                )
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 3 Page
                                                             of 46 PageID
                                                                   43 of 180
                                                                           #: 5326


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1130-GMS
      v.                                        )
                                                )
DOUBLE POWER TECHNOLOGY, INC.,                  )
ZOWEE MARKETING CO., LTD.,                      )
SHENZEN ZOWEE TECHNOLOGY CO.,                   )
LTD.,                                           )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 4 Page
                                                             of 46 PageID
                                                                   44 of 180
                                                                           #: 5327


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1131-GMS
      v.                                        )
                                                )
YIFANG USA, INC. D/B/A E-FUN, INC.,             )
                                                )
            Defendant.                          )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 5 Page
                                                             of 46 PageID
                                                                   45 of 180
                                                                           #: 5328



                                                 )
KONINKLIJKE PHILIPS N.V.,                        )
U.S. PHILIPS CORPORATION,                        )
                                                 )
             Plaintiffs,                         )   C.A. No. 15-1170-GMS
       v.                                        )
                                                 )
ACER INC.,                                       )
ACER AMERICA CORPORATION,                        )
                                                 )
             Defendants.                         )
                                                 )
                                                 )
MICROSOFT CORPORATION,                           )
                                                 )
             Intervenor-Plaintiff,               )
       v.                                        )
                                                 )
KONINKLIJKE PHILIPS N.V.,                        )
U.S. PHILIPS CORPORATION,                        )
                                                 )
             Intervenor-Defendants.              )
                                                 )
________________________________________         )
                                                 )
KONINKLIJKE PHILIPS N.V.,                        )
U.S. PHILIPS CORPORATION,                        )
                                                 )
             Intervenor-Defendants/              )
             Counterclaim Plaintiffs in          )
             Intervention,                       )
                                                 )
       v.                                        )
                                                 )
MICROSOFT CORPORATION                            )
                                                 )
             Intervenor-Plaintiff/Counterclaim   )
             Defendant in Intervention           )
                                                 )
       AND                                       )
                                                 )
MICROSOFT MOBILE INC.,                           )
                                                 )
             Counterclaim Defendant              )
             In Intervention                     )
                                                 )
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 6 Page
                                                             of 46 PageID
                                                                   46 of 180
                                                                           #: 5329




                                                   )
KONINKLIJKE PHILIPS N.V.,                          )
U.S. PHILIPS CORPORATION,                          )
                                                   )
               Plaintiffs,                         )          C.A. No. 15-1126-GMS
        v.                                         )
                                                   )
HTC CORP., HTC AMERICA, INC.,                      )
                                                   )
               Defendants.                         )
                                                   )
                                                   )
KONINKLIJKE PHILIPS N.V.,                          )
U.S. PHILIPS CORPORATION,                          )
                                                   )
               Plaintiffs,                         )          C.A. No. 15-1128-GMS
        v.                                         )
                                                   )
SOUTHERN TELECOM INC.,                             )
                                                   )
               Defendant.                          )
                                                   )

                             STIPULATED PROTECTIVE ORDER

        WHEREAS sensitive, proprietary, and/or confidential information is likely to be

 disclosed or produced during the course of the above-captioned actions (collectively, the

 “Actions”) by the above-captioned parties (collectively, the “Parties”) or non-parties to these

 Actions;

        WHEREAS such information must be protected in order to serve the legitimate business

 interests of the Parties and non-parties;

        WHEREAS dissemination and disclosure of such information could severely injure or

 damage the Party or non-party disclosing or producing the information and could place the Party

 or non-party at a competitive disadvantage;
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 7 Page
                                                             of 46 PageID
                                                                   47 of 180
                                                                           #: 5330



        WHEREAS the Parties have, through counsel, stipulated to the entry of this Protective

 Order for the purpose of protecting the respective interests of the Parties and non-parties to these

 Actions, preventing the unnecessary dissemination or disclosure of such information, and

 facilitating the progress of these Actions;

        WHEREAS the Parties have established good cause for entry of this Protective Order;

        IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through

 their respective counsel, that the terms and conditions of this Protective Order shall govern the

 handling and use of any and all documents, depositions, pleadings, exhibits, and all other

 information provided by or obtained from any Party or non-party in these Actions;

        IT IS THEREFORE ORDERED THAT:

1. Definitions

        “Discovery Material” shall mean all documents, depositions, pleadings, exhibits, things

and all other material or information subject to discovery in these Actions, including but not

limited to responses to requests for production of documents, answers to interrogatories,

responses to requests for admissions, deposition testimony and exhibits, expert reports, and all

other discovery taken or provided pursuant to the Local Rules or the Federal Rules of Civil

Procedure, as well as testimony adduced at trial, trial exhibits, matters in evidence, and any other

information used or disclosed at trial, hereafter furnished, directly or indirectly, by or on behalf

of any Party, non-party, or witness in connection with these Actions.

        “Producing Party” shall mean any Party or any non-party who produces, provides, or

otherwise discloses Discovery Materials designated in accordance with this Protective Order in

connection with these Actions.




                                                 -3-
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 8 Page
                                                             of 46 PageID
                                                                   48 of 180
                                                                           #: 5331



       “Receiving Party” shall mean any Party or any non-party who receives Discovery

Materials designated in accordance with this Protective Order from a Producing Party.

2. Applicability of This Protective Order

               All Discovery Material provided by or obtained from a Producing Party shall be

governed by this Protective Order. This Protective Order shall be operative as of the date it is

filed with the Court.

3. Designation of Confidential Information

       Discovery Material may be designated as “Confidential,” “Highly Confidential – Outside

Counsel Only,” or “Highly Confidential – Source Code” (hereafter, collectively, “Confidential

Information”) by a Producing Party in accordance with this Protective Order. The designation of

any Discovery Material as “Confidential,” “Highly Confidential – Outside Counsel Only,” or

“Highly Confidential – Source Code” shall be deemed effective unless and until the Court orders

otherwise.

       Discovery Material may be designated as “Confidential” when the Producing Party

reasonably and in good faith believes that the material contains or pertains to confidential

technical, sales, marketing, business, and/or trade information that is not publicly known.

Discovery Material may be designated as “Highly Confidential – Outside Counsel Only” when

the Producing Party reasonably and in good faith believes that the material is “Confidential” and

contains or pertains to highly confidential and sensitive information related to research and

development, design, business strategy, licenses, or other activities that are so highly sensitive

that its disclosure to persons other than those specified in Sections 8.a, 8.b, 8.c, 8.d, 8.e, 8.f, and

8.h could reasonably be expected to result in injury to the Producing Party.




                                                 -4-
Case 1:15-cv-01170-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  132 Filed
                                      530-502/23/17
                                             Filed 11/01/18
                                                      Page 9 Page
                                                             of 46 PageID
                                                                   49 of 180
                                                                           #: 5332



       Discovery Material may be designated as “Highly Confidential – Source Code” when the

Producing Party reasonably and in good faith believes that the material is “Highly Confidential –

Outside Counsel Only” and contains native source code (including computer code, comments on

code, “include” files, make files, link files, other human-readable files used in the generation,

building, or compiling of software, or firmware), algorithms, or pseudocode or descriptions of

such code, files, algorithms, or pseudocode, which are substantially equivalent to the actual code,

files, algorithms, or pseudocode, disclosure of which to persons other than those specified in

and in accordance with Section 10 could reasonably be expected to result in serious injury to

the Producing Party that could not be avoided by less restrictive means.

       A Producing Party, on its own initiative or at the request of another Party, may remove

the designation “Confidential,” “Highly Confidential – Outside Counsel Only,” or “Highly

Confidential – Source Code” or re-designate the material or a portion thereof as appropriate.

4. Marking of Confidential Information

       Confidential Information shall be designated and marked as follows:

       a. Documents. A document or any portion thereof, whether paper or electronic, is to be

           designated as Confidential Information by marking it with one of the following

           legends, or an equivalent thereof: “Confidential,” “Highly Confidential – Outside

           Counsel Only,” or “Highly Confidential – Source Code.” Such legend shall be placed

           on the first page of the document and on each page that the Producing Party claims to

           contain Confidential Information. To the extent reasonably requested by a Receiving

           Party, where less than all of a document is designated as Confidential Information or

           designated with the same confidentiality designation, the Producing Party shall

           provide indication clearly designating and distinguishing between types of




                                                -5-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 10Page
                                                              of 46 50
                                                                    PageID
                                                                       of 180#: 5333



          Confidential Information and between Confidential Information and non-confidential

          information as applicable.

       b. Electronic Media. Information or material stored on or transported by an electronic

          medium, e.g., stored on a magnetic, optical, or memory medium or transported by a

          network communication, is to be designated as Confidential Information by marking,

          to the extent practicable, the medium, container or communication with one of the

          following legends, or an equivalent thereof: “Confidential,” “Highly Confidential –

          Outside Counsel Only,” or “Highly Confidential – Source Code” and/or by appending

          such legend to the file names or designators. If any person or entity who receives

          such a designated medium prints or otherwise transfers to another medium any of the

          information, any resulting document or other medium shall be designated and marked

          by that person or entity as Confidential Information as set forth herein.

       c. Discovery Responses, Exhibits, and Expert Reports. Responses to requests for

          production of documents, answers to interrogatories, responses to requests for

          admissions, deposition exhibits, trial exhibits, and expert reports are to be designated

          and marked as Confidential Information as set forth herein with respect to documents

          or electronic media as applicable.

       d. Deposition Testimony and Transcripts. If during the course of a deposition, a

          Producing Party believes all or a portion of the testimony constitutes Confidential

          Information, counsel for the Producing Party may designate on the record, during the

          deposition all or a portion of the resulting deposition transcript as “Confidential,”

          “Highly Confidential – Outside Counsel Only,” or “Highly Confidential – Source

          Code”, and further may require any such persons not authorized to receive such




                                               -6-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 11Page
                                                              of 46 51
                                                                    PageID
                                                                       of 180#: 5334



          Confidential Information to leave the room of the deposition during the period such

          Confidential Information is discussed.     The court reporter or videographer shall

          separately mark any pages of the transcript of the deposition that have been

          designated on the record, during the deposition to contain Confidential Information.

          Portions or the entirety of a deposition transcript (including exhibits not already

          designated under this Protective Order) that were not designated as Confidential

          Information on the record, during the deposition shall be presumptively deemed to be

          “Highly Confidential – Outside Counsel Only” for a period of three (3) weeks

          following receipt of the transcript by counsel for the Producing Party. Within the

          three (3) week period, a Producing Party may designate the transcript or a portion

          thereof as Confidential Information by providing to all other Parties, the court

          reporter for the deposition, and all other persons known to the Producing Party to

          have received a copy of the deposition transcript, written notice designating the

          transcript or portions thereof as “Confidential,” “Highly Confidential – Outside

          Counsel Only,” or “Highly Confidential – Source Code.” The notice shall cite this

          Protective Order, identify the appropriate level of confidentiality, and, if available,

          identify the pages and lines, and/or exhibits, to be Confidential Information. Each

          copy of the transcript or portion thereof so designated shall be marked by the person

          receiving the notice with the appropriate legend indicating the level of confidentiality

          claimed by the Producing Party and shall be governed by the terms of this Protective

          Order. Copies of the pages marked as containing Confidential Information may be

          provided only to persons permitted by the other provisions of this Protective Order to

          receive such Confidential Information.




                                              -7-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 12Page
                                                              of 46 52
                                                                    PageID
                                                                       of 180#: 5335



 5. Use of Confidential Information

        Discovery Materials designated as Confidential Information shall not be made available

 to any person or entity except as authorized under this Protective Order.              Confidential

 Information from a Producing Party shall be used by the Receiving Party solely for the

 prosecution or defense of the claims in these Actions, including pursuing the allegations in the

 pleadings in these Actions, and for the depositions, preparation of motions, trial of these Actions,

 any appeal of these Actions, settlement discussions and negotiations, or any form of alternative

 dispute resolution in these Actions, and for no other purpose whatsoever, whether directly or

 indirectly. Unless otherwise agreed in writing by the Producing Party or so ordered by a court,

 Confidential Information shall not be used or disclosed to any other person or entity, or be used

 or disclosed for any other use or purpose.

        Nothing in this Protective Order shall affect the right of a Producing Party to disclose or

 use its own Confidential Information for any purpose. Nothing in this Protective Order shall

 limit or bar any attorney from rendering advice or counsel to his or her client with respect to

 these Actions or, in connection with rendering such advice or counsel, from conveying such

 attorney's evaluation or assessment of Confidential Information, provided that, such conveyance,

 advice, or counsel does not disclose the contents of any Confidential Information, which

 disclosure would be contrary to the terms of this Protective Order. Further, nothing in this

 Protective Order limits a Receiving Party’s ability to show materials designated by a Producing

 Party as Confidential Information to that Producing Party, including any present officer, director,

 employee, or representative thereof.

        This Protective Order does not restrict disclosure or use of the following types of

 information: (a) information in the public domain at the time of disclosure; (b) information that




                                                 -8-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 13Page
                                                              of 46 53
                                                                    PageID
                                                                       of 180#: 5336



 becomes part of the public domain through no fault of the Receiving Party; (c) information that

 was in the Receiving Party’s rightful and lawful possession at the time of disclosure; and (d)

 information that the Receiving Party lawfully receives from a third party without restriction as to

 disclosure, provided that the third party had the right to make the disclosure to the Receiving

 Party.

 6. Inadvertent Disclosures

          Each person receiving Confidential Information shall exercise due and proper care, in

 connection with the storage, custody, use, and dissemination of such information, to avoid any

 intentional or inadvertent disclosure to persons to whom disclosure is not permitted under this

 Protective Order.

          This Protective Order is intended to be an Order within the meaning of Fed. R. Evid.

 502(d) and Fed. R. Evid. 502(e).        The inadvertent, unintentional disclosure of material or

 information subject to the attorney-client privilege, the work product doctrine or other privilege

 or immunity shall not be a waiver, in whole or in part, of the relevant privilege or immunity.

 Within a reasonable time after the discovery of the inadvertent production, the Producing Party

 shall notify the Receiving Party, in writing, that it inadvertently produced documents, testimony,

 information, or things that are protected from disclosure under the attorney-client privilege, work

 product doctrine, or any other applicable privilege or immunity. The Receiving Party shall then:

          •   return or destroy all copies of such documents, testimony, information, or things to

              the Producing Party within three (3) business days of receipt of such notice;

          •   destroy all notes or other work product reflecting the content of such material and

              delete or sequester such material from any litigation support or other database within

              three (3) business days of receipt of such notice; and




                                                   -9-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 14Page
                                                              of 46 54
                                                                    PageID
                                                                       of 180#: 5337



        •   not further use such items for any purpose unless and until further order of the Court.

        The return of any discovery item to the Producing Party shall not in any way preclude the

 Receiving Party from seeking a Court Order (via the procedures in Paragraph 5.a of the

 Scheduling Order) after conferring with the Producing Party for a ruling that: (i) the document or

 thing is not protected by the attorney-client privilege, the common-interest privilege, the work-

 product immunity, or any other immunity, or (ii) any applicable privilege or immunity has been

 waived other than by the inadvertent production of such material. In addition, the Parties shall

 comply with Fed. R. Civ. P. 26(b)(5)(B). Prior to seeking an Order as allowed above, the Parties

 will promptly meet and confer to attempt to resolve any dispute. In no event is this provision

 intended to be narrower in scope than Fed. R. Evid. 502(b), rather it is intended to be as broad as

 its terms can be reasonably interpreted.

        In the event of disclosure of Confidential Information to any person not authorized to

 such access under this Protective Order, the Receiving Party responsible for having made such

 disclosure, and each Party with knowledge thereof, shall immediately inform counsel for the

 Producing Party whose Discovery Material has been disclosed of all known relevant information

 concerning the nature and circumstances of the disclosure. The Receiving Party responsible for

 improperly disclosing such Discovery Material shall also promptly take all reasonable measures

 to retrieve the improperly disclosed Discovery Material and to ensure that no further or greater

 unauthorized disclosure or use thereof is made.

 7. Inadvertent Failure to Properly Mark Confidential Information

        A Producing Party that inadvertently fails to mark an item as Confidential Information or

 fails to mark an item with the correct designation of confidentiality at the time of the production

 shall, within a reasonable time after discovery of the inadvertent failure to mark, notify in writing




                                                 -10-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 15Page
                                                              of 46 55
                                                                    PageID
                                                                       of 180#: 5338



 counsel for each Receiving Party to whom the material was disclosed that the material was not

 properly designated.    The notice shall be accompanied by substitute copies of each item,

 appropriately marked under this Protective Order. Within five (5) business days of receipt of the

 substitute copies, the Receiving Party shall return or destroy the previously unmarked, or

 incorrectly marked, items and all copies thereof and confirm such to the Producing Party. Such

 failure to properly mark an item shall not be a waiver in whole or in part of a Producing Party’s

 claim of confidentiality, either as to the specific information, document or thing disclosed or as

 to any other material or information concerning the same or related subject matter. However,

 nothing in this Section shall preclude a Receiving Party from challenging the propriety of the

 claim of confidentiality.

 8. Disclosure of Discovery Materials Designated “Confidential”

        Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

 access to and disclosure of Discovery Materials designated as “Confidential,” or copies or

 extracts therefrom and compilations and summaries thereof shall be limited to:

        a. Retained outside counsel of record to the Receiving Party, and the employees of such

            outside counsel (or such counsel’s law firm) who work under the outside counsel’s

            supervision, support and assist such counsel in these Actions, and who are not

            members, employees, officers, or directors of a Party to these Actions;

        b. Retained outside counsel of record to the Parties to these Actions, and the employees

            of such outside counsel (or such counsel’s law firm) who work under the outside

            counsel’s supervision, support and assist such counsel in these Actions, and who are

            not members, employees, officers, or directors of a Party to these Actions, if

            reasonably necessary to the conduct of one or more of these Actions;




                                               -11-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 16Page
                                                              of 46 56
                                                                    PageID
                                                                       of 180#: 5339



       c. Personnel of third party vendors engaged by a Receiving Party or by outside counsel

          of record to a Receiving Party to assist in (i) the coding, imaging, or other

          management of documents produced in discovery in these Actions; (ii) the

          preparation of demonstrative exhibits or other visual aids for presentation at a hearing

          or trial of these Actions; or (iii) jury research and analysis, provided such personnel

          are not members, employees, officers, or directors of a Party to the Actions, and

          provided such personnel do not have an interest in the outcome of these Actions;

       d. Independent consultants or expert witnesses performing services in connection with

          the prosecution or defense of these Actions and any of their staff, assistants, or

          clerical workers, provided that each such person is not a member, officer, director, or

          employee of or for any Party to these Actions, and provided that each such person (i)

          executes a copy of the Certification attached as Exhibit A to this Protective Order,

          and (ii) has been previously approved pursuant to the procedure in Section 12;

       e. Any person providing testimony, where at least one of the following conditions

          applies: (i) the person is an employee of the Producing Party when the disclosure is

          made and the Confidential Information being disclosed does not contain salary,

          performance review, or other personal information regarding any person other than

          the witness; (ii) the attorney taking the deposition and showing the person the

          Confidential Information represents the Producing Party; (iii) the person’s name

          appears on the Confidential Information as a person who has previously seen or

          received the Confidential Information, or it is otherwise established that the witness

          has previously seen, received, or had access during his/her normal course of

          employment to the Confidential Information, or knows or had access during his/her




                                              -12-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 17Page
                                                              of 46 57
                                                                    PageID
                                                                       of 180#: 5340



          normal course of employment to the Confidential Information contained within it; or

          (iv) the Producing Party has consented to the showing of the Confidential Information

          to the person. If a questioning attorney cannot otherwise establish whether a witness

          has previously seen, received, or had access during their normal course of

          employment to a document containing Confidential Information, or knows or had

          access during his/her normal course of employment to the Confidential Information

          contained within it, the questioning attorney can show the document to the witness

          solely for this purpose, but shall ask no substantive questions until confirming that the

          witness has previously seen, received, or had access during their normal course of

          employment to the document, or knows or had access during his/her normal course of

          employment to the Confidential Information contained within it, and if the

          questioning attorney cannot so establish, the document shall not be an exhibit to the

          witness’ deposition;

       f. The Court in this proceeding, Court personnel, and Court reporters;

       g. Up to four (4) in-house attorneys or European patent attorneys for the Receiving

          Party, including, if applicable, in-house attorneys or European patent attorneys for the

          Receiving Party’s parent or affiliated company or corporation (where “affiliate” is

          understood to mean under common control), who are responsible for overseeing the

          Action(s) and who are designated in writing by the Receiving Party and approved by

          the Producing Party pursuant to Section 13 (such designated employees are referred

          to herein as the “Internal Representatives”). The Internal Representatives shall be

          limited to such persons as are reasonably necessary for development and presentation

          of the claims or defenses; and




                                              -13-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 18Page
                                                              of 46 58
                                                                    PageID
                                                                       of 180#: 5341



        h. Any other person as to whom the Producing Party first agrees in writing.

 9. Disclosure of Discovery Materials Designated “Highly Confidential – Outside Counsel

    Only”

        Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

 access to and disclosure of Discovery Materials designated as “Highly Confidential – Outside

 Counsel Only,” or copies or extracts therefrom and compilations and summaries thereof shall be

 limited to those persons described in Sections 8.a, 8.b, 8.c, 8.d, 8.e, 8.f, and 8.h.

 10. Disclosure of Discovery Materials Designated “Highly Confidential – Source Code”

        Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

 access to and disclosure of Discovery Materials designated as “Highly Confidential – Source

 Code,” or copies or extracts therefrom and notes, compilations, and summaries thereof shall be

 limited to the following persons, in strict accordance with the following procedures:

        a. Highly Confidential – Source Code material shall be produced, to the extent

            practicable, as native source code in computer-searchable format on a standalone

            computer connected to a monitor, keyboard, mouse or touchpad, and printer, with all

            other ports, software and other avenues that could be used to copy or transfer such

            data to another computer blocked (“Standalone Computer”).                    The Standalone

            Computer shall be maintained in the sole control and custody of counsel of record for

            the Producing Party at counsel’s offices, unless another location is agreed upon. The

            Standalone Computer shall have tools installed sufficient to review and search the

            Source Code material, but not to compile, interpret or execute the Source Code

            material, as requested by the Receiving Party and approved by the Producing Party.

            The Receiving Party shall pay all costs associated with the purchase of such




                                                  -14-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 19Page
                                                              of 46 59
                                                                    PageID
                                                                       of 180#: 5342



          software tools, shall pay any reasonable costs the Producing Party incurs associated

          with the installation of such software tools, and must provide the Producing Party

          with copies of such software tool(s) at least five (5) business days in advance of the

          date upon which the Receiving Party wishes to have the software tools available

          for use on the Standalone Computer. Within the five (5) business day period, a

          Producing Party may object in writing to the installation of any software tool,

          explaining why the tool should not be installed on the Standalone Computer. If, after

          conferring in good faith, there is still disagreement, the Receiving Party or the

          Producing Party may initiate the discovery dispute procedures in Paragraph 5.a of the

          Scheduling Order.

       b. Absent agreement of the Producing Party or order of the Court, the Receiving Party

          shall not use any compilers, interpreters or simulators in connection with the

          Producing Party’s source code. The Producing Party may appoint a non-attorney

          person to visually monitor the activities of the Receiving Party’s representatives

          during any source code review from outside of the review room (such as through a

          glass window), but only to ensure that there is no unauthorized recording, copying, or

          transmission of the source code.      Any inadvertent observation or awareness of

          privileged communications of the Receiving Party’s representatives will not be

          deemed to cause any waiver or other loss of any privilege covering such

          communications      and   the   substance   of   any   such   inadvertently   observed

          communications shall not be subsequently communicated, used, or relied upon for

          any purpose.




                                              -15-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 20Page
                                                              of 46 60
                                                                    PageID
                                                                       of 180#: 5343



        c. Only persons designated under Sections 8.a and 8.d shall have access to the

            Standalone Computer provided however that the following additional restrictions

            shall apply to such access:

               i.   In each Action, access to Source Code material shall be limited to outside

                    counsel of the Receiving Party and up to five (5) outside consultants or

                    experts1 of the Receiving Party (i.e., not existing employees of a Party or an

                    affiliate of a Party) retained for the purpose of these Actions who are

                    identified to the Producing Party and approved to access such Protected

                    Materials pursuant to the above.

              ii.   Use or possession of any input/output device (e.g., USB memory stick,

                    cameras or any camera-enabled device, CDs, floppy disk, portable hard drive,

                    laptop, or any devices that can access the Internet or any other network or

                    external system, etc.) is prohibited while accessing the Standalone Computer

                    containing the Source Code material. All persons accessing the Standalone

                    Computer must agree to submit to reasonable security measures to insure they

                    are not carrying any prohibited items before they will be given access. The

                    Standalone Computer will be made available for inspection during regular

                    business hours, upon reasonable notice to the producing party, which shall not

                    be less than three (3) business days in advance of the requested inspection.

             iii.   Once source code is made available for inspection, it must remain available

                    for inspection in accordance with these procedures until the conclusion of
 1
  For the purposes of this paragraph, an outside consultant or expert is defined to include the
 outside consultant’s or expert’s direct reports and other support personnel, such that the
 disclosure to a consultant or expert who employs others within his or her firm to help in his or
 her analysis shall count as a disclosure to a single consultant or expert.



                                                -16-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 21Page
                                                              of 46 61
                                                                    PageID
                                                                       of 180#: 5344



                 expert discovery.    During any dispute relating to printing Source Code

                 materials, the Producing Party shall not withhold access to the Standalone

                 Computer because of the dispute, and shall make available for inspection and

                 review, in the room with the Standalone Computer, the disputed pages.

                 Inspection of source code after the conclusion of expert discovery may be

                 performed for good cause shown. At least three (3) business days prior to the

                 date on which access is sought to such Standalone Computer, counsel of

                 record for the Receiving Party shall provide a list of individuals including

                 attorneys seeking to access such Standalone Computer. The Parties agree to

                 cooperate in good faith such that maintaining the Producing Party’s source

                 code at the offices of its outside counsel shall not unreasonably hinder the

                 Receiving Party’s ability to efficiently and effectively conduct the prosecution

                 or defense of these Actions.

           iv.   The Receiving Party’s outside counsel, expert and/or consultant shall be

                 entitled to take notes relating to the Source Code material but may not copy

                 any portion of the Source Code into the notes, excepting variable, object,

                 method, class, or file names, which may be copied for identification purposes

                 only, and may not, with the exception of pseudocode explanations of the

                 Source Code, be used to replicate the Source Code in the notes. Excepting

                 these notes, no copies of all or any portion of the Source Code material may

                 leave the room in which the Source Code material is inspected, and no other

                 written or electronic record of the Source Code material is permitted except as

                 otherwise provided by this Order.




                                                -17-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 22Page
                                                              of 46 62
                                                                    PageID
                                                                       of 180#: 5345



            v.   The Producing Party shall provide a separate office or conference room for the

                 exclusive use of persons reviewing the Source Code material in addition to the

                 room containing the Standalone Computer. The source code reviewers shall

                 be permitted to use electronic devices such as laptops and cellular phones that

                 have a connection to a network in this room.

           vi.   The Producing Party may require each Receiving Party’s representative to

                 complete a Source Code review log identifying: (1) the person’s name; (2) the

                 date and time access began; (3) the date and time access ended.

       d. The Standalone Computer shall be equipped with a laser printer with commercially

          reasonable printing speeds for on-site printing of the Source Code material produced

          by the Producing Party onto production-numbered paper labeled “Highly Confidential

          – Source Code,” which shall be provided by the Producing Party. The Producing

          Party shall configure the Standalone Computer to print at least 60 lines of source code

          per page, and to include on each page the full path name (including the file name) of

          the file printed. The Receiving Party shall use the mechanism for printing provided

          by the Producing Party to print unmodified excerpts of files provided by the

          Producing Party, and shall only print those portions of the material reasonably

          necessary for these Actions. The Receiving Party shall verify that each page correctly

          displays the full path name (including the file name) of the file printed before

          tendering pages to the Producing Party, and shall promptly inform the Producing

          Party if any pages do not display the full path name (including the file name) of the

          file printed, whereupon the Producing Party shall promptly resolve any issues and

          restore printing with the full path name (including the file name) of each file printed.




                                              -18-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 23Page
                                                              of 46 63
                                                                    PageID
                                                                       of 180#: 5346



          The Receiving Party shall re-print any pages printed without the full path name

          (including the file name), and the pages without the full path name (including the file

          name) of the file printed shall be destroyed. Absent good cause shown, the Receiving

          Party may not print (i) an aggregate total of pages that is more than an overall page

          limit or (ii) a number of consecutive pages that is more than a consecutive page limit

          as agreed to by the Producing Party and the Receiving Party after the Receiving Party

          has reviewed the Producing Party's Source Code production. If the Producing Party

          and the Receiving Party are unable to agree on an overall page limit and a

          consecutive page limit, after conferring in good faith, the Producing Party or the

          Receiving Party may seek a Court Order (via the procedures in Paragraph 5.a of the

          Scheduling Order) setting the appropriate overall page limit and consecutive page

          limit. Until the parties agree or the Court rules otherwise, the Receiving Party may

          print up to an aggregate total of 750 pages but may not print more than 25

          consecutive pages.    Counsel for the Producing Party will keep the originals of all

          printed material.

       e. After tendering the printed Source Code materials, the Producing Party shall have

          five (5) business days to review the printed material and provide the Receiving Party

          with written notice of any objection, setting out why each objected to portion is

          excessive and/or not reasonably necessary for any case activity. If after conferring

          the dispute is not resolved, the Producing Party or the Receiving Party shall be

          entitled to seek a Court Order (via the procedures in Paragraph 5.a of the Scheduling

          Order) that the printed material in question should or should not be produced. In the

          absence of any objection, or when ordered by the Court, the Producing Party shall




                                             -19-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 24Page
                                                              of 46 64
                                                                    PageID
                                                                       of 180#: 5347



          serve a copy of the printed pages upon the Receiving Party within seven (7) business

          days of the Receiving Party tendering the printed pages and shall retain the original

          printed material.

       f. All Highly Confidential – Source Code materials, including all copies, shall be

          maintained in a secure manner and may only be accessed by persons authorized under

          Sections 8.a and 8.d. The Receiving Party may make no more copies than necessary

          and, in any event, may not make more than five (5) concurrently existing non-

          electronic copies, not including copies made for expert reports served on other

          parties, or for court filings.

       g. Excerpts of Highly Confidential – Source Code materials may be included in a

          pleading, exhibit, expert report, discovery document, deposition transcript, other

          Court document, or any drafts of these documents (“Source Code Pleadings”) and

          shall not count as a concurrently existing copy. To the extent portions of Highly

          Confidential - Source Code material are quoted in a Source Code Pleading, either the

          entire document will be stamped and treated as “Highly Confidential – Source Code”

          or those pages containing the quoted material will be separately bound, stamped, and

          treated as “Highly Confidential – Source Code.”

       h. To the extent portions of Highly Confidential – Source Code material are quoted in a

          Source Code Pleading, the persons authorized under Sections 8.a and 8.d shall be

          permitted to store and access Source Code Pleadings on a computer that limits access

          to only authorized persons or send Source Code Pleadings to authorized persons.

          Otherwise, material designated “Highly Confidential – Source Code” may only be

          transported by the Receiving Party at the direction of a person authorized under




                                            -20-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 25Page
                                                              of 46 65
                                                                    PageID
                                                                       of 180#: 5348



           Sections 8.a and 8.d to another authorized person on paper via hand carry, Federal

           Express or other similarly reliable courier. Such Highly Confidential – Source Code

           materials may not be transported or transmitted electronically over a network of any

           kind, including a LAN, an intranet, or the Internet unless the materials are encrypted

           using a secure encryption method.

       i. All Highly Confidential – Source Code materials utilized during a deposition shall not

           be marked as an exhibit, but will not be precluded, limited, or otherwise restricted

           from use at trial or otherwise solely because the materials were not marked as an

           exhibit. At the conclusion of the deposition, all Source Code materials will be

           retrieved by the Party conducting the deposition at the end of each day. At no time

           will any such material be given to or left with the Court Reporter or any other

           individual.

 11. Challenges to the Designation of Confidential Information

       Challenges to the designation of Confidential Information will occur only as follows:

       a. If a Receiving Party believes that material designated as Confidential Information is

           not in fact confidential, or should be re-designated or revealed to an individual not

           otherwise authorized to have access to such material under the terms of this

           Protective Order, then the Receiving Party shall provide to the Producing Party

           written notice of disagreement with the designation. Within five (5) business days,

           the Producing Party must respond to the written notice explaining the basis for the

           designation or withdrawing or re-designating the material after which the Producing

           Party and Receiving Party shall meet and confer to resolve any remaining dispute.




                                               -21-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 26Page
                                                              of 46 66
                                                                    PageID
                                                                       of 180#: 5349



        b. If, after conferring in good faith, there is still disagreement as to whether the

            designation is appropriate, the Receiving Party or the Producing Party may initiate the

            discovery dispute procedures in Paragraph 5.a of the Scheduling Order with regard to

            any designation of Confidential Information in dispute. It shall be the burden of the

            Producing Party to establish that the contested material is confidential. Unless and

            until a Court ruling is obtained changing a designation, or the parties agree otherwise,

            the material involved shall be treated according to its designation.

 12. Procedure for Qualifying Independent Experts and Consultants

        In order for an independent consultant or expert witness to be permitted access to

 Confidential Information, the counsel of the Party employing the consultant or expert must notify

 in writing the Producing Party, at least seven (7) business days before allowing such access. The

 identification of a consultant or expert pursuant to this Protective Order shall not be construed as

 the identification of an expert trial witness under Fed. R. Civ. P. 26(a)(2) and shall not constitute

 a waiver of attorney work-product protection or the attorney-client privilege.

        a. Such written notice shall include the following: (i) The name of the consultant or

            expert; (ii) The present employer, job title, and business address of the consultant or

            expert; (iii) a copy of a Certification (attached hereto as Exhibit A) signed by the

            consultant or expert; and (iv) a current curriculum vitae containing at least any known

            present or past relationship between the consultant or expert and any named Party to

            these Actions (except where disclosure of such relationship is prohibited by a court

            order or nondisclosure agreement, in which case, the CV should identify at least the

            start and end dates of such relationship and as much identifying information as

            possible about the relationship).




                                                 -22-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 27Page
                                                              of 46 67
                                                                    PageID
                                                                       of 180#: 5350



        b. Within the seven (7) business day period, a Producing Party may object in writing to

            the disclosure of Confidential Information to the consultant or expert in question.

            Should a Producing Party so object, no Confidential Information that is the subject of

            the Producing Party’s objection shall be disclosed to the consultant or expert in

            question until the objection has been resolved by the parties or by the Court. If, after

            conferring in good faith there is still disagreement, the Receiving Party or the

            Producing Party may initiate the discovery dispute procedures in Paragraph 5.a of the

            Scheduling Order. It shall be the burden of the Producing Party to establish that

            disclosure of Confidential Information to the consultant or expert in question should

            be prohibited.

 13. Procedure for Qualifying Internal Representatives

        a. Internal Representatives

        In order for a proposed Internal Representative to be permitted access to materials

 designated as “Confidential” the Receiving Party must notify in writing the Producing Party, at

 least seven (7) business days before allowing such access. The Receiving Party must provide to

 the Producing Party the name, job title, and business address of the proposed Internal

 Representative to whom the Receiving Party desires to disclose such material or any

 information contained therein, as well as a sufficiently specific description of the proposed

 Internal Representative’s business duties to reflect that the proposed Internal Representative

 does not currently participate, and does not reasonably anticipate participating, in competitive

 business decisions relating to the products of the Receiving Party or any of its parent,

 subsidiary, or affiliated companies. Participation in licensing activities including, but not

 limited to, identifying licensees, negotiating license agreements, and researching and pursuing




                                                -23-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 28Page
                                                              of 46 68
                                                                    PageID
                                                                       of 180#: 5351



 enforcement actions is competitive business decision-making under this paragraph and, like

 any other competitive business decision-making, shall disqualify a proposed Internal

 Representative. Within the seven (7) business day period, the Producing Party may object in

 writing to the disclosure of such material to the proposed Internal Representative. Should a

 Producing Party so object, no Confidential Information that is the subject of the Producing

 Party’s objection shall be disclosed to the proposed Internal Representative in question until the

 objection has been resolved by the parties or by the Court. If, after conferring in good faith there

 is still disagreement, the Receiving Party and the Producing Party may initiate the discovery

 dispute procedures in Paragraph 5.a of the Scheduling Order. It shall be the burden of the

 Producing Party to establish that disclosure of Confidential Information to the proposed Internal

 Representative in question should be prohibited.

        b. Aggregate Sales Information Internal Representatives

        A Receiving Party may designate up to two (2) Aggregate Sales Information Internal

 Representatives, and each approved Aggregate Sales Information Internal Representative shall

 count towards the maximum of four (4) approved Internal Representatives. Aggregate Sales

 Information    Internal   Representatives    are   subject   to   all   rules   governing   Internal

 Representatives, with the following modifications: (1) they may participate in any competitive

 business decision-making, including without limitation participation in licensing activities

 including, but not limited to, identifying licensees, negotiating license agreements, and

 researching and pursuing enforcement actions and their participation in any competitive

 business decision-making shall not disqualify any proposed Aggregate Sales Information

 Internal Representatives; and (2) they may receive and review only aggregate information

 concerning defendants’ sales of the accused products including at least the total number of




                                                -24-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 29Page
                                                              of 46 69
                                                                    PageID
                                                                       of 180#: 5352



 units sold of each accused product (on a per model basis) for each time period such

 information is available (e.g., per month or per quarter), and may not review any other

 Confidential Information, including without limitation information that other Internal

 Representatives may review under this Order. When disclosing a proposed Aggregate Sales

 Information Internal Representative under this paragraph, the Receiving Party shall identify the

 proposed Internal Representative as an Aggregate Sales Information Internal Representative.

 14. Patent Prosecution Bar

        Absent the written consent of a Producing Party, any individual attorney representing

 Plaintiffs, whether in-house or outside counsel, and any person who is associated with Plaintiffs

 and has reviewed any Producing Party’s materials designated “Highly Confidential – Outside

 Counsel Only” or “Highly Confidential – Source Code” (which shall also be referred to as

 “Prosecution Bar Materials”) shall not, for a period commencing upon receipt of such materials

 and ending one (1) year following the final resolution of the Action (including any appeals)

 engage in any Prosecution Activity (as defined below) substantially related to the subject matter

 of the patents-in-suit. The provisions of this Section do not apply where a Producing Party

 discloses its own Prosecution Bar Materials to an individual not designated under this Protective

 Order to receive such materials.

        The following documents and materials shall not be classified as Prosecution Bar

 Materials: (i) documents and information related only to damages or reasonable royalty rates; (ii)

 publications, including patents and published patent applications; (iii) materials regarding a third

 party system or product that is publicly known, on sale, or in public use unless such materials are

 designated as Prosecution Bar Materials by that third party or are subject to confidentiality

 obligations owed to that third party; and (iv) information that is publicly available.




                                                 -25-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 30Page
                                                              of 46 70
                                                                    PageID
                                                                       of 180#: 5353



         “Prosecution Activity” shall mean: (1) preparing and/or prosecuting any patent

 application (or portion thereof), whether design or utility, and either in the United States or

 abroad on behalf of a patentee or assignee of a patentee’s rights; (2) preparing patent claim(s) on

 behalf of a patentee or assignee of a patentee’s rights; or (3) providing advice, counsel or

 suggestions regarding, or in any other way influencing, claim scope and/or language,

 embodiment(s) for claim coverage, claim(s) for prosecution, or claim coverage for products or

 processes on behalf of a patentee or assignee of patentee's rights. Prosecution Activity shall

 include any activities relating to inter partes review, post-grant review, reissue proceedings, and

 reexamination proceedings for any patent-in-suit or any patent claiming subject matter

 substantially related to that of the patents-in-suit. For the avoidance of any doubt, Prosecution

 Activity does not include administrative tasks ancillary to the activities described above (e.g.,

 invoicing, billing, collection, etc.).

         Nothing in this Section shall prevent any person who has reviewed Prosecution Bar

 Materials from communicating with any person involved in Prosecution Activity, provided such

 communications do not reveal a Producing Party’s Prosecution Bar Materials information, either

 directly or indirectly, for example, by providing advice based on or influenced by Prosecution

 Bar Materials. Nothing in this Section shall prevent any person from sending Prior Art to an

 attorney involved in patent prosecution for purposes of ensuring that such Prior Art is submitted

 to the U.S. Patent and Trademark Office (or any similar agency of a foreign government) to

 assist a patent applicant in complying with its duty of candor.          “Prior Art” shall mean

 publications, including patents and published patent applications; and materials or information

 regarding a third party system or product that was publicly known, on sale, or in public use as of

 the relevant priority date, unless such materials are designated as Prosecution Bar Materials by




                                                -26-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 31Page
                                                              of 46 71
                                                                    PageID
                                                                       of 180#: 5354



 that third party or are subject to confidentiality obligations owed to that third party. This

 prosecution bar (i) is personal to the individual who has reviewed the Confidential Information

 and shall not be imputed to any other person or entity and (ii) shall not be triggered by an

 attorney’s reviewing or otherwise learning the substance of his or her client’s Confidential

 Information.

 15. Confidential Information to Be Filed Under Seal

        Any Confidential Information that is to be filed with a Court in connection with any

 proceedings herein, shall be filed under seal in compliance with Delaware Local Rule 5.1.3 and

 the applicable CM/ECF Procedures for the District of Delaware. A Receiving Party may not file

 in the public record materials containing Confidential Information absent prior written consent

 from the Producing Party or a Court Order secured after appropriate notice to all interested

 persons.

        Redacted versions of papers with Confidential Information filed under seal may be filed

 with the Court in accordance with its procedures and made publicly available provided that

 Delaware Local Rule 5.1.3 and any other appropriate local rules are followed; and

        •   All Confidential Information set forth in the papers is deleted or obscured and all

            Confidential Information is removed as exhibits; and

        •   Redacted versions of the papers are clearly marked “Public Version – Confidential

            Information Redacted” or the like. Redacted versions of the papers also must clearly

            identify each place where information or exhibits have been deleted.

 16. Information Protected by Privilege, Work Product, or Other Doctrine

        a. Consultant and Expert Materials. Draft expert reports, any expert’s or consultant’s

            personal notes, and communications between or among any experts, consultants, and




                                               -27-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 32Page
                                                              of 46 72
                                                                    PageID
                                                                       of 180#: 5355



            counsel shall not be discoverable. Additionally, the expert discovery protections set

            forth in Fed. R. Civ. P. 26(b)(4) shall apply to such materials.

        b. Privilege Log. Producing Parties shall not be required to identify on their privilege

            log(s) any document or communication dated on or after the filing of the first of these

            Actions (i.e., December 7, 2015).

 17. Use of Confidential Information During Court Proceedings

        If any Confidential Information is used in any Court pretrial proceeding in the Actions

 (including, but not limited to, conferences, oral arguments, and hearings), the Confidential

 Information shall not lose its confidentiality status through such use. The Parties shall take all

 steps reasonably necessary to protect the confidentiality of the Confidential Information during

 any such use, including, but not limited to, requesting closure of the courtroom and/or in camera

 proceedings. The terms of this Protective Order do not preclude, limit, restrict, or otherwise

 apply to the use of documents at trial. The parties agree to meet and confer in good faith prior to

 trial to establish procedures for the use of Confidential Information at trial.

 18. Conclusion of the Action

        All provisions of this Protective Order restricting the disclosure or use of Confidential

 Information shall continue to be binding after the final resolution of each Action, unless

 otherwise agreed by all the Parties to the Action or ordered by the Court. Upon final resolution

 of the Action, including the running of any time to appeal or to move for relief under Fed. R.

 Civ. P. 60(b)(1)-(3), a Receiving Party in possession of Confidential Information shall, no later

 than two (2) months after conclusion of this action, either return such information to counsel for

 the Producing Party or destroy the information and certify in writing within that time period that

 the documents have been destroyed. Notwithstanding this provision, outside counsel of record




                                                  -28-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 33Page
                                                              of 46 73
                                                                    PageID
                                                                       of 180#: 5356



 are entitled to retain an archival copy of all pleadings, motion papers, briefs, exhibits, transcripts,

 written discovery, expert reports, legal memoranda, attorney work product and correspondence,

 even if such materials contain or reflect Confidential Information. Any such archival copies

 remain subject to the terms of this Protective Order.          Outside counsel need not purge its

 document management system, file servers, email servers, or backup tapes to eliminate

 Confidential Information.

 19. New Parties and Counsel

        In the event that a new Party is added, substituted, or brought in to any of the Actions,

 this Protective Order will be binding on and inure to the benefit of the new Party, along with the

 corresponding obligations on the new Party to maintain the confidentiality of the Confidential

 Information, subject to the right of the new Party to seek relief from or modification of this

 Protective Order. In the event that new counsel for an existing Party is added, substituted or

 brought in to any of the Actions, this Protective Order will be binding on the new counsel, along

 with the corresponding obligations on the new counsel to maintain the confidentiality of the

 Confidential Information.

 20. Modification of Protective Order

        Each Party reserves the right to request that the Court modify the terms of this Protective

 Order in the event that the Party believes that a modification is necessary. If such an application

 is made, all signatories of copies of the Certification, as well as persons described herein, shall

 remain bound by this Protective Order unless and until it is modified by the Court.




                                                  -29-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 34Page
                                                              of 46 74
                                                                    PageID
                                                                       of 180#: 5357



 21. No Admissions

          Compliance with this Protective Order in no way constitutes an admission by any Party

 that any information designated pursuant to this Protective Order is or is not proprietary,

 confidential, or a trade secret.

 22. Jurisdiction

          Each person receiving Confidential Information under the terms of this Protective Order

 hereby agrees to subject himself or herself to the jurisdiction of this Court for purposes of any

 proceedings relating to the performance under, compliance with, or violation of this Protective

 Order.

 23. Other Proceedings

          By entering this Protective Order and limiting the disclosure of information in this case,

 the Court does not intend to preclude another court from finding that information may be

 relevant and subject to disclosure in another case. Any Receiving Party subject to this Protective

 Order who becomes subject to a motion to disclose a Producing Party’s Confidential Information

 pursuant to the Protective Order, or receives a request for the production of such information,

 including but not limited to a request by subpoena, shall (i) promptly notify that party of the

 motion so that the party may have an opportunity to appear and be heard on whether that

 information should be disclosed; (ii) cooperate to the extent necessary to permit the Producing

 Party to seek to quash such process or discovery request; and (iii) not produce or disclose the

 documents, things, or information until the Producing Party consents in writing to production or

 the Receiving Party is ordered by a court of competent jurisdiction to produce or disclose the

 documents, things, or information, so long as the order is not stayed prior to the date set for




                                                  -30-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 35Page
                                                              of 46 75
                                                                    PageID
                                                                       of 180#: 5358



 production or disclosure. Nothing herein shall prevent timely compliance with a governmental

 subpoena or court order.




                                              -31-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 36Page
                                                              of 46 76
                                                                    PageID
                                                                       of 180#: 5359



 MCCARTER & ENGLISH, LLP

 /s/ Daniel M. Silver

 Michael P. Kelly (#2295)
 Daniel M. Silver (#4758)
 Benjamin A. Smyth (#5528)
 Renaissance Centre
 405 N. King Street, 8th Floor
 Wilmington, DE 19801
 (302) 984-6300
 mkelly@mccarter.com
 dsilver@mccarter.com
 bsmyth@mccarter.com

 Of Counsel:

 Michael P. Sandonato
 John D. Carlin
 Daniel A. Apgar
 Jonathan M. Sharret
 FITZPATRICK, CELLA, HARPER &
 SCINTO
 1290 Avenue of the Americas
 New York, NY 10104-3800
 (212) 218-2100

 Attorneys for Plaintiffs




                                        -32-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 37Page
                                                              of 46 77
                                                                    PageID
                                                                       of 180#: 5360



 MORRIS, NICHOLS, ARSHT & TUNNELL
 LLP

 /s/ Rodger D. Smith II

 Rodger D. Smith II (#3778)                         Of Counsel:
 Eleanor G. Tennyson (#5812)
 1201 North Market Street                           Kai Tseng
 P.O. Box 1347                                      Craig Kaufman
 Wilmington, DE 19899                               James Lin
 (302) 658-9200                                     TECHKNOWLEDGE LAW GROUP LLP
 rsmith@mnat.com                                    100 Marine Parkway, Suite 200
 etennyson@mnat.com                                 Redwood Shores, CA 94065

 Of Counsel:                                        Attorneys for Defendants Acer, Inc. and Acer
                                                    America Corporation
 Matt Warren
 Patrick Shields                                    Michael J. Newton
 Brian Wikner                                       Derek Neilson
 Erika Mayo                                         Sang (Michael) Lee
 WARREN LEX LLP                                     ALSTON & BIRD LLP
 2261 Market Street, No. 606                        2828 N. Harwood Street, Suite 1800
 San Francisco, CA 94114                            Dallas, TX 75201-2139

                                                    Patrick J. Flinn
 Attorneys for Defendants Acer, Inc., Acer          ALSTON & BIRD LLP
 America Corporation, ASUSTeK Coumputer             1201 West Peachtree Street, Suite 4900
 Inc. and ASUS Computer International               Atlanta, GA 30309-3424

                                                    Xavier M. Brandwajn
                                                    ALSTON & BIRD LLP
                                                    1950 University Avenue, 5th Floor
                                                    East Palo Alto, CA 94303

                                                    Ross R. Barton
                                                    ALSTON & BIRD LLP
                                                    101 South Tyron Street, Suite 4000
                                                    Charlotte, NC 28280-4000
                                                    (704) 444-1000

                                                    Attorneys for Defendants ASUSteK Computer Inc.
                                                    and ASUS Computer International




                                             -33-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 38Page
                                                              of 46 78
                                                                    PageID
                                                                       of 180#: 5361



 YOUNG CONAWAY STARGATT                             SHAW KELLER LLP
  & TAYLOR, LLP

 /s/ Samantha G. Wilson                             /s/ Karen E. Keller

 Adam W. Poff (#3990)                               John W. Shaw (# 3362)
 Anne Shea Gaza (#4093)                             Karen E. Keller (# 4489)
 Samantha G. Wilson (#5816)                         Andrew E. Russell (# 5382)
 Rodney Square                                      300 Delaware Avenue, Suite 1120
 1000 North King Street                             Wilmington, DE 19801
 Wilmington, DE 19801                               (302) 298-0700
 (302) 571-6600                                     jshaw@shawkeller.com
 apoff@ycst.com                                     kkeller@shawkeller.com
 agaza@ycst.com                                     arussell@shawkeller.com
 swilson@ycst.com
                                                    Of Counsel:
 Attorneys for Defendant Visual Land, Inc.
                                                    John Schnurer
                                                    Kevin Patariu
                                                    Ryan Hawkins
                                                    Louise Lu
                                                    Vinay Sathe
                                                    PERKINS COIE LLP
                                                    11988 El Camino Real, Suite 350
                                                    San Diego, CA 92130
                                                    (858) 720-5700

                                                    Ryan McBrayer
                                                    Jonathan Putman
                                                    PERKINS COIE LLP
                                                    1201 Third Avenue, Suite 4900
                                                    Seattle, WA 98101
                                                    (206) 359-8000

                                                    Attorneys for Defendants HTC Corp. and HTC
                                                    America, Inc.




                                             -34-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 39Page
                                                              of 46 79
                                                                    PageID
                                                                       of 180#: 5362



 YOUNG CONAWAY STARGATT                             MORRIS, NICHOLS, ARSHT
  & TAYLOR, LLP                                      & TUNNELL LLP

 /s/ Karen L. Pascale                               /s/ Karen Jacobs
                                                    ______________________________
 Karen L. Pascale (#2903)                           Karen Jacobs (#2881)
 Robert M. Vrana (# 5666)                           Mirco J. Haag (#6165)
 Rodney Square                                      1201 North Market Street
 1000 North King Street                             P.O. Box 1347
 Wilmington, DE 19801                               Wilmington, DE 19899
 (302) 571-6600                                     (302) 658-9200
 kpascale@ycst.com                                  kjacobs@mnat.com
 rvrana@ycst.com                                    mhaag@mnat.com

 Of Counsel:                                        Of Counsel :

 P. Andrew Blatt                                    Bryan G. Harrison
 WOOD HERRON & EVANS LLP                            LOCKE LORD LLP
 2700 Carew Tower                                   Terminus 200
 Cincinnati, OH 45202                               3333 Piedmont Road NE, Suite 1200
 (513) 241-2324                                     Atlanta, GA 30305
                                                    (404) 870-4629
 Attorneys for Defendant Southern Telecom, Inc.
                                                    Attorneys for Defendants
                                                    Double Power Technology, Inc.,
                                                    Zowee Marketing Co., Ltd. and
                                                    Shenzen Zowee Technology Co., Ltd.




                                             -35-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 40Page
                                                              of 46 80
                                                                    PageID
                                                                       of 180#: 5363



 SHAW KELLER LLP                                   ASHBY & GEDDES

 /s/ Karen E. Keller                               /s/ Andrew C. Mayo

 John W. Shaw (# 3362)                             Steven J. Balick (#2114)
 Karen E. Keller (# 4489)                          Andrew C. Mayo (#5207)
 Andrew E. Russell (# 5382)                        500 Delaware Avenue, 8th Floor
 300 Delaware Avenue, Suite 1120                   P.O. Box 1150
 Wilmington, DE 19801                              Wilmington DE 19899
 (302) 298-0700                                    (302) 654-1888
 jshaw@shawkeller.com                              sbalick@ashby-geddes.com
 kkeller@shawkeller.com                            amayo@ashby-geddes.com
 arussell@shawkeller.com
                                                   Of Counsel:
 Of Counsel:
                                                   Chad S. Campbell
 Lucian C. Chen                                    Jared W. Crop
 Wing K. Chiu                                      PERKINS COIE LLP
 LUCIAN C. CHEN, ESQ. PLLC                         2901 N. Central Avenue, Suite 2000
 One Grand Central Place                           Phoenix, AZ 85012-2788
 60 East 42nd Street, Suite 4600                   (602) 351-8000
 New York, NY 10165
 (212) 710-3007                                    Judith Jennison
                                                   Christina McCullough
 Attorneys for Defendant YiFang USA, Inc.          PERKINS COIE LLP
 D/B/A E-Fun, Inc.                                 1201 Third Avenue, Suite 4900
                                                   Seattle, WA 98101-3099
                                                   (206) 359-8000

                                                   Attorneys for Microsoft Corporation and
                                                   Microsoft Mobile Inc.




        SO ORDERED, this _________ day of ________________________________, 2017.



                                                    __________________________________
                                                    United States District Judge




                                            -36-
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 41Page
                                                              of 46 81
                                                                    PageID
                                                                       of 180#: 5364


                                         EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )    C.A. No. 15-1125-GMS
      v.                                        )
                                                )
ASUSTEK COMPUTER INC.,                          )
ASUS COMPUTER INTERNATIONAL,                    )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 42Page
                                                              of 46 82
                                                                    PageID
                                                                       of 180#: 5365


                                                )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1127-GMS
      v.                                        )
                                                )
VISUAL LAND, INC.,                              )
                                                )
            Defendant.                          )
                                                )

                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
                                                )
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 43Page
                                                              of 46 83
                                                                    PageID
                                                                       of 180#: 5366


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1130-GMS
      v.                                        )
                                                )
DOUBLE POWER TECHNOLOGY, INC.,                  )
ZOWEE MARKETING CO., LTD.,                      )
SHENZEN ZOWEE TECHNOLOGY CO.,                   )
LTD.,                                           )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 44Page
                                                              of 46 84
                                                                    PageID
                                                                       of 180#: 5367


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1131-GMS
      v.                                        )
                                                )
YIFANG USA, INC. D/B/A E-FUN, INC.,             )
                                                )
            Defendant.                          )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 45Page
                                                              of 46 85
                                                                    PageID
                                                                       of 180#: 5368

                                                 )
 KONINKLIJKE PHILIPS N.V.,                       )
 U.S. PHILIPS CORPORATION,                       )
                                                 )
             Plaintiffs,                         )   C.A. No. 15-1170-GMS
       v.                                        )
                                                 )
 ACER INC.,                                      )
 ACER AMERICA CORPORATION,                       )
                                                 )
             Defendants.                         )
                                                 )
                                                 )
 MICROSOFT CORPORATION,                          )
                                                 )
             Intervenor-Plaintiff,               )
       v.                                        )
                                                 )
 KONINKLIJKE PHILIPS N.V.,                       )
 U.S. PHILIPS CORPORATION,                       )
                                                 )
             Intervenor-Defendants.              )
                                                 )
 ________________________________________        )
                                                 )
 KONINKLIJKE PHILIPS N.V.,                       )
 U.S. PHILIPS CORPORATION,                       )
                                                 )
             Intervenor-Defendants/              )
             Counterclaim Plaintiffs in          )
             Intervention,                       )
                                                 )
       v.                                        )
                                                 )
 MICROSOFT CORPORATION                           )
                                                 )
             Intervenor-Plaintiff/Counterclaim   )
             Defendant in Intervention           )
                                                 )
       AND                                       )
                                                 )
 MICROSOFT MOBILE INC.,                          )
                                                 )
             Counterclaim Defendant              )
             In Intervention                     )
                                                 )
Case 1:15-cv-01170-GMS
      Case 4:18-cv-01885-HSG
                         Document
                              Document
                                  132 Filed
                                       530-502/23/17
                                               Filed 11/01/18
                                                       Page 46Page
                                                              of 46 86
                                                                    PageID
                                                                       of 180#: 5369


                                                       )
 KONINKLIJKE PHILIPS N.V.,                             )
 U.S. PHILIPS CORPORATION,                             )
                                                       )
                 Plaintiffs,                           )          C.A. No. 15-1126-GMS
         v.                                            )
                                                       )
 HTC CORP., HTC AMERICA, INC.,                         )
                                                       )
                 Defendants.                           )
                                                       )
                                                       )
 KONINKLIJKE PHILIPS N.V.,                             )
 U.S. PHILIPS CORPORATION,                             )
                                                       )
                 Plaintiffs,                           )          C.A. No. 15-1128-GMS
         v.                                            )
                                                       )
 SOUTHERN TELECOM INC.,                                )
                                                       )
                 Defendant.                            )
                                                       )

              CONSENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER

         I, the undersigned, hereby acknowledge that I have read the Stipulated Protective Order

 in this case, understand its terms, agree to be bound by them, and consent to the jurisdiction of

 the United States District Court for the District of Delaware to enforce them. I acknowledge that

 I will treat any Confidential Information I receive in this action strictly according to the terms of

 the Protective Order, and I understand that any unauthorized use of the Confidential Information

 I receive constitutes contempt of court.




 Signature:

 Printed Name:

 Date:
Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 87 of 180




        SHARRET EXHIBIT 202
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 88 of 180




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Plaintiffs,                                )   No. 15-1125 (GMS)
v.                                                     )
                                                       )
ASUSTEK COMPUTER INC. and                              )
ASUS COMPUTER INTERNATIONAL,                           )
         Defendants.                                   )
                                                       )
MICROSOFT CORPORATION,                                 )
         Intervenor-Plaintiff,                         )
v.                                                     )
                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Intervenor-Defendants.                     )
                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Intervenor-Defendants/                     )
            Counterclaim-Plaintiffs in Intervention,   )
v.                                                     )
                                                       )
MICROSOFT CORPORATION                                  )
         Intervenor-Plaintiff/Counterclaim-            )
         Defendant in Intervention                     )
                                                       )
and                                                    )
                                                       )
MICROSOFT MOBILE INC.,                                 )
         Counterclaim Defendant in Intervention.       )
                                                       )
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 89 of 180




                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Plaintiffs,                                )    No. 15-1126 (GMS)
v.                                                     )
                                                       )
HTC CORP. and                                          ))
HTC
IITC AMERICA, INC.,                                    )
           Defendants.                                 )
                                                       )
                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Plaintiffs,                                )    No. 15-1127 (GMS)
v.                                                     )
                                                       )
VISUAL LAND INC.,                                      )
          Defendant.                                   )
                                                       )
MICROSOFT CORPORATION,                                 )
         Intervenor-Plaintiff,                         )
v.                                                     )
                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Intervenor-Defendants.                     )
                                                       )
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
            Intervenor-Defendants/                     )
            Counterclaim-Plaintiffs in Intervention,   )
v.                                                     )
                                                       )
MICROSOFT CORPORATION                                  )
         Intervenor-Plaintiff/Counterclaim-            )
         Defendant in Intervention                     )
                                                       )
and                                                    )
                                                       )
MICROSOFT MOBILE INC.,                                 )
         Counterclaim Defendant in Intervention.       )
                                                       )
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 90 of 180




                                                      )
KONINKLIJKE PHILIPS N.V. and                          )
U.S. PHILIPS CORPORATION,                             )
            Plaintiffs,                               )      No. 15-1128 (GMS)
v.                                                    )
                                                      )
SOUTHERN TELECOM INC.,                                )
         Defendant.                                   )


KONINKLIJKE PHILIPS N.V. and                             )
U.S. PHILIPS CORPORATION,                                )
           Plaintiffs,                                   )   No. 15-1130 (GMS)
v.                                                       )
                                                         )
DOUBLE POWER TECHNOLOGY, INC., ZOWEE                     )
MARKTETING CO. LTD., and SHENZEN ZOWEE                   )
TECHNOLOGY CO., LTD.,                                    )
         Defendants.                                     )
                                                        )
MICROSOFT CORPORATION,                                  )
        Intervenor-Plaintiff,                           )
v.                                                      )
                                                        )
KONINKLIJKE PHILIPS N.V. and                            )
U.S. PHILIPS CORPORATION,                               )
           Intervenor-Defendants.                       ))
                                                       ))
KONINKLIJKE PHILIPS N.V. and                           )
U.S. PHILIPS CORPORATION,                              )
           Intervenor-Defendants/                      )
           Counterclaim-Plaintiffs in Intervention,     )
v.                                                     )
                                                       )
MICROSOFT CORPORATION                                  )
        Intervenor-Plaintiff/Counterclaim-             )
        Defendant in Intervention                      )
                                                       )
and                                                    )
                                                       )
MICROSOFT MOBILE INC.,                                 )
         Counterclaim Defendant in Intervention.      )
                                                      ))
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 91 of 180




                                                          )
KONINKLIJKE PHILIPS N.V. and                              )
U.S. PHILIPS CORPORATION,                                 )
            Plaintiffs,                                   )   No. 15-1131 (GMS)
v.                                                        )
                                                          )
YIFANG USA, INC D/B/A E-FUN, INC.,                        )
         Defendant.                                       )
                                                          )
MICROSOFT CORPORATION,                                    )
         Intervenor-Plaintiff,                         )
v.                                                     )
                                                       ))
KONINKLIJKE PHILIPS N.V. and                            )
U.S. PHILIPS CORPORATION,                                 )
            Intervenor-Defendants.                      ))
                                                         ))
KONINKLIJKE PHILIPS N.V. and                              )
U.S. PHILIPS CORPORATION,                                 )
            Intervenor-Defendants/                     )
            Counterclaim-Plaintiffs in Intervention,   )
v.                                                     )
                                                       )
MICROSOFT CORPORATION                                  )
         Intervenor-Plaintiff/Counterclaim-            )
         Defendant in Intervention                     )
                                                       )
and                                                    )
                                                       )
MICROSOFT MOBILE INC.,                                 )
         Counterclaim Defendant in Intervention.       )
                                                       )
      Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 92 of 180




                                                        )
KONINKLIJKE PHILIPS N.V. and                            )
U.S. PHILIPS CORPORATION,                               )
            Plaintiffs,                                 )   No. 15-1170 (GMS)
v.                                                      )
                                                        )
ACER INC., and                                          )
ACER AMERICA CORPORATION,                               )
            Defendants.                                 )
                                                        )
MICROSOFT CORPORATION,                                  )
         Intervenor-Plaintiff,                          )
v.                                                      )
                                                        )
KONINKLIJKE PHILIPS N.V. and                            )
U.S. PHILIPS CORPORATION,                               )
            Intervenor-Defendants.                      )
                                                        )
KONINKLIJKE PHILIPS N.V. and                            )
U. S .PHILIPS
U.S.   PHILIPSCORPORATION,
              CORPORATION,                              )
             Intervenor-Defendants/                     )
             Counterclaim-Plaintiffs in Intervention,   )
v.                                                      )
                                                        )
MICROSOFT CORPORATION                                   )
         Intervenor-Plaintiff/Counterclaim-             )
         Defendant in Intervention                      )
                                                        )
and                                                     )
                                                        )
MICROSOFT MOBILE INC.,                                  )
         Counterclaim Defendant in Intervention.        )



          RESPONSES AND OBJECTIONS OF NON-PARTY GOOGLE INC.
                  TO SUBPOENA SERVED BY PLAINTIFFS
          KONINKLIJKE PHILIPS N.V. AND U.S. PHILIPS CORPORATION
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 93 of 180




        Non-party Google Inc. ("Google") responds and objects to the subpoena ("Subpoena")

served by Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (together, "Philips")

on July 25, 2017, and each Document Request ("Request") and Deposition Topic ("Topic")

therein, set forth as follows:

                                     GENERAL OBJECTIONS

        1.      Google objects to the Subpoena's purported production and deposition date of

August 17, 2017, which does not provide sufficient time for Google to collect and produce

documents in response the Requests, or to prepare testimony in response to the Topics. Subject

to its General and Specific Objections, Google will produce documents at a reasonable time

following its search, and will appear for deposition at a date and time agreed by counsel.

       2.      Google objects to the Subpoena as unduly burdensome and harassing to the extent

that it seeks to impose burdens, requirements or obligations that exceed or differ from those

permitted by Federal Rules of Civil Procedure 26(b) and 45, the local rules of this Court, or the

discovery orders in these actions.

       3.      Google objects to the Subpoena to the extent that it seeks information protected

from disclosure by the attorney-client privilege, the attorney work product doctrine, the joint

defense or common interest privilege, or any other applicable privileges and protections. Google

does not intend to provide such information in response to the Subpoena, and does not waive any

privilege, right, or ground for objecting to providing such information through any inadvertent

disclosure.

       4.      Google objects to the Subpoena to the extent that it calls for legal conclusions.
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 94 of 180




        5.      Google objects to the Subpoena to the extent that it calls for the disclosure of

proprietary or other confidential testimony. Google will only provide such disclosure subject to

an appropriate protective order governing confidential business information.

        6.      Google objects to the Subpoena to the extent that it calls for the disclosure of

proprietary or confidential source code. Google will only provide such disclosure subject to all

pertinent objections set forth herein and an appropriate protective order governing confidential

source code.

        7.     Google objects to the Subpoena to the extent that it seeks information that is

neither relevant nor reasonably calculated to lead to the discovery of admissible evidence nor

limited to a relevant time period.

       8.      Google objects to the Subpoena to the extent that it seeks information not within

Google's possession, custody, or control.

       9.      Google objects to the Subpoena to the extent that the "Definitions
                                                                     "Defmitions and

Instructions" purport to enlarge, expand, or alter in any way the plain meaning and scope of any

specific Request or Topic to render it vague, ambiguous, overbroad, unduly burdensome,

harassing, incomprehensible, calling for production that is neither relevant nor reasonably

calculated to lead to the discovery of admissible evidence, or otherwise objectionable.

       10.     Google objects to Philips' definition of the terms "Google," "You," "Your,"

"Philips," "Plaintiffs," and "Defendants" on the grounds that they are vague, ambiguous, unduly

broad and overly burdensome, and purport to impose burdens or requirements upon Google that

exceed or differ from the requirements of Federal Rules of Civil Procedure 26(b) and 45, the

local rules of this Court, or the discovery orders in these actions.



                                                  2
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 95 of 180




       11.     Google objects to Philips' definition of the term "Related Litigations" on the

grounds that it is vague, ambiguous, unduly broad and overly burdensome, and purports to

impose burdens or requirements upon Google that exceed or differ from the requirements of

Federal Rules of Civil Procedure 26(b) and 45, the local rules of this Court, or the discovery

orders in these actions.

       12.     Google objects to Philips' definition of the term "Relevant Hardware Products,"

"Relevant Operating Systems," "Relevant Functionalities," "'913 Relevant Functionality," '387

Relevant Functionality,"
         Functionality," "'064
                         "'064 Relevant
                               Relevant Functionality,"
                                        Functionality,""'806 Relevant Functionality," "'806
                                                        '806 Relevant

Relevant HLS Functionality," '806 Relevant DASH Functionality," '797 Relevant

Functionality," '695 Relevant Functionality," '006 Relevant Functionality," '819 Relevant

Functionality," "'809 Relevant Functionality," '114 Relevant Functionality," and "'564

Relevant Functionality" on the grounds that they are vague, ambiguous, unduly broad and overly

burdensome, and purport to impose burdens or requirements upon Google that exceed or differ

from the requirements of Federal Rules of Civil Procedure 26(b) and 45, the local rules of this

Court, or the discovery orders in these actions.

       13.     Google objects to Philips' definition of the terms "Asserted Patents" and

"Patents-in-Suit" on the grounds that they are vague, ambiguous, unduly broad and overly

burdensome, and purport to impose burdens or requirements upon Google that exceed or differ

from the requirements of Federal Rules of Civil Procedure 26(b) and 45, the local rules of this

Court, or the discovery orders in these actions.

       14.     Google objects to Philips' definition of the term "Relevant Date" on the grounds

that it is vague, ambiguous, unduly broad and overly burdensome, and purports to impose



                                                   3
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 96 of 180




burdens or requirements upon Google that exceed or differ from the requirements of Federal

Rules of Civil Procedure 26(b) and 45, the local rules of this Court, or the discovery orders in

these actions.

       15.       Google objects to Philips' definition of the terms "communication,"

"concerning," "relate to," "related to," "relating to," "any," "all," "and," and "or" on the grounds

that they are vague, ambiguous, unduly broad and overly burdensome, and purport to impose

burdens or requirements upon Google that exceed or differ from the requirements of Federal

Rules of Civil Procedure 26(b) and 45, the local rules of this Court, or the discovery orders in

these actions.

       16.       Google objects to Philips' three definitions of the term "identify" on the grounds

that they are vague, ambiguous, unduly broad and
                                             and overly burdensome, and purport
                                                                        purport to
                                                                                 to impose
                                                                                    impose

burdens or requirements upon Google that exceed or differ from the requirements of Federal

Rules of Civil Procedure 26(b) and 45, the local rules of this Court, or the discovery orders in

these actions.

       17.       Google objects to Philips' definition of the terms "person," "document," "thing,"

and "product" on the grounds that they are vague, ambiguous, unduly broad and overly

burdensome, and purport to impose burdens or requirements upon Google that exceed or differ

from the requirements of Federal Rules of Civil Procedure 26(b) and 45, the local rules of this

Court, or the discovery orders in these actions.

       18.       Google objects to Philips' definition of the terms "Related Patents" and "Related

Applications" on the grounds that they are vague, ambiguous, unduly broad and overly

burdensome, and purport to impose burdens or requirements upon Google that exceed or differ



                                                   4
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 97 of 180




from the requirements of Federal Rules of Civil Procedure 26(b) and 45, the local rules of this

Court, or the discovery orders in these actions.

       19.     Google objects to Philips' definition of the terms "infringe" and "infringement"

on the grounds that they are vague, ambiguous, unduly broad and overly burdensome, and

purport to impose burdens or requirements upon Google that exceed or differ from the

requirements of Federal Rules of Civil Procedure 26(b) and 45, the local rules of this Court, or

the discovery orders in these actions.

       20.     Google objects to Philips' "Instructions" on the grounds that they are vague,

ambiguous, unduly broad and overly burdensome, and purport to impose burdens or

requirements upon Google that exceed or differ from the requirements of Federal Rules of Civil

Procedure 26(b) and 45, the local rules of this Court, or the discovery orders in these actions.

       21.     Google's response to the Subpoena will be based upon the information reasonably

available to Google at the time of production. Further discovery, investigation, legal research

and analysis may supply additional facts, information or documents, or add meaning to known

facts, information or documents. Google provides any response to the Subpoena without

prejudice to its right to provide subsequently discovered or compiled facts, information or

documents, or to supplement or modify its production or testimony.

       22.     Any response or objection by Google to the Subpoena does not constitute a

representation or admission that information exists or is known to Google.

       23.     Google objects to the Subpoena to the extent that it seeks information confidential

or proprietary to third parties, which Google is contractually required to maintain confidential.




                                                   5
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 98 of 180




Google will produce this information, to the extent relevant and responsive, only in accordance

with its obligations under these confidentiality agreements or if ordered by the Court.

       24.      Google objects to the Subpoena to the extent that it is improperly duplicative or

cumulative of other discovery.

       25.      Google objects to the Subpoena to the extent that it seeks premature expert

testimony.

       26.      Google objects to the Subpoena to the extent that it seeks information already in

Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

   SPECIFIC RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

        Source code for each version of the Relevant Operating System that was ever pre-loaded

on or made available by update or upgrade to each of the Relevant Hardware Products.

RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Relevant Operating

System," "pre-loaded or made available by update or upgrade," and "Relevant Hardware

Products" are vague and ambiguous. Google further objects to this Request on the grounds that

it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Request on the grounds that it is overly broad, unduly burdensome, oppressive, and




                                                  6
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 99 of 180




duplicative. Google further objects to this Request on the grounds that it seeks information not

within Google's possession, custody or control. Google further objects to this Request on the

grounds that it seeks information already in Philips' possession or available to Philips from

another source that is more convenient, less burdensome or less expensive, including information

available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.

REQUEST FOR PRODUCTION NO.2:

       Source code for each version of the Relevant Functionalities that was included in each

version of the Relevant Operating System or application that was ever pre-loaded on or made

available by update or upgrade to each of the Relevant Hardware Products.

RESPONSE TO REQUEST FOR PRODUCTION NO.2:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Relevant Functionalities,"

"included," "Relevant Operating System," "application," "pre-loaded or made available by

update or upgrade," and "Relevant Hardware Products" are vague and ambiguous. Google

further objects to this Request on the grounds that it seeks information that is neither relevant to

any claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Request on the grounds that it is overly

broad, unduly burdensome, oppressive, and duplicative. Google further objects to this Request

on the grounds that it seeks information not within Google's possession, custody or control.

Google further objects to this Request on the grounds that it seeks information already in Philips'




                                                  7
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 100 of 180




possession or available to Philips from another source that is more convenient, less burdensome

or less expensive, including information available to Philips from public sources or parties to

these actions. Google further objects to this Request on the grounds that it is duplicative of other

Requests, including without limitation Request No. 1.

REQUEST FOR PRODUCTION NO.3:

        Source code for a representative version of the YouTube Android application supporting

HLS media streaming technology, MPEG-DASH media streaming technology, or adaptive

bit-rate streaming technology, which was pre-loaded on the Relevant Hardware Products or

Defendants' Accused Products.

RESPONSE TO REQUEST
            REQUEST FOR
                    FOR PRODUCTION
                        PRODUCTION NO. 3:
                                   NO.3:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "representative version,"

"YouTube Android Application," "supporting," "HLS media streaming technology,"

"MPEG-DASH media streaming technology," and "adaptive bit-rate streaming technology" are

vague and ambiguous. Google further objects to this Request on the grounds that it seeks

information that is neither relevant to any claims or defenses in this investigation nor reasonably

calculated to lead to the discovery of admissible evidence. Google further objects to this Request

on the grounds that it is overly broad, unduly burdensome, oppressive, and duplicative. Google

further objects to this Request on the grounds that it seeks information protected from disclosure

by the attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege, or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions.




                                                  8
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 101 of 180




REQUEST FOR PRODUCTION NO.4:

        Source code for a representative version of the LatinIMEGoogle
                                                        LatinlMEGoogle application (virtual

keyboard), which was pre-loaded on the Relevant Hardware Products or Defendants' Accused

Products.

RESPONSE TO REQUEST FOR PRODUCTION NO.4:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "representative version,"

"LatinIMEGoogle
"LatinlMEGoogle Application (virtual keyboard)," "pre-loaded," and "Relevant Hardware

Products" are vague and ambiguous. Google further objects to this Request on the grounds that

it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Request on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Request on the grounds that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, the

joint defense or common interest privilege, or any other applicable privileges and protections.

Google further objects to this Request on the grounds that it seeks information not within

Google's possession, custody or control. Google further objects to this Request on the grounds

that it seeks information already in Philips' possession or available to Philips from another

source that is more convenient, less burdensome or less expensive, including information

available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.




                                                 9
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 102 of 180




REQUEST FOR PRODUCTION NO. 5:

        Source code for a representative version of the Google GMS Launcher (Google Now

Launcher), which was pre-loaded on the Relevant Hardware Products or Defendants' Accused

Products.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "representative version,"

"Google GMS Launcher (Google Now Launcher)," "pre-loaded," "Relevant Hardware

Products," and "Defendants' Accused Products" are vague and ambiguous. Google further

objects to this Request on the grounds that it seeks information that is neither relevant to any

claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Request on the grounds that it is overly

broad, unduly burdensome, oppressive, and duplicative. Google further objects to this Request

on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege, or

any other applicable privileges and protections. Google further objects to this Request on the

grounds that it seeks information not within Google's possession, custody or control. Google

further objects to this Request on the grounds that it seeks information already in Philips'

possession or available to Philips from another source that is more convenient, less burdensome

or less expensive, including information available to Philips from public sources or parties to

these actions.




                                               - 10-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 103 of 180




        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.

REQUEST FOR PRODUCTION NO.6:

        All documents related to the Relevant Hardware Products' or Relevant Operating

Systems' support for playback of a FLAC (Free Lossless Audio Codec) audio signal.

RESPONSE TO REQUEST FOR PRODUCTION NO.6:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Relevant Hardware

Products," "Relevant Operating Systems," "support," "playback," and "FLAC (Free Lossless

Audio Codec) audio signal" are vague and ambiguous. Google further objects to this Request on

the grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Request on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative. Google further objects to this Request on the grounds that it seeks

information protected from disclosure by the attorney-client privilege, the attorney work product

doctrine, the joint defense or common interest privilege, or any other applicable privileges and

protections. Google further objects to this Request on the grounds that it calls for legal

conclusions. Google further objects to this Request on the grounds that it seeks information not

within Google's possession, custody or control. Google further objects to this Request on the

grounds that it seeks information already in Philips' possession or available to Philips from

another source that is more convenient, less burdensome or less expensive, including information

available to Philips from public sources or parties to these actions.



                                               -11-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 104 of 180




       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO.7:

       All documents related to the Relevant Hardware Products' or Relevant Operating

Systems' support for playback of an AMR-WB (Adaptive Multi-Rate Wideband) audio signal

that has been encoded in 23.85 kbit/s mode.

RESPONSE TO REQUEST FOR PRODUCTION NO.7:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Relevant Hardware

Products," "Relevant Operating Systems," "support," "playback," and "AMR-WB (Adaptive

Multi-Rate Wideband) audio signal that has been encoded in 23.85 kbit/s mode" are vague and

ambiguous. Google further objects to this Request on the grounds that it seeks information that

is neither relevant to any claims or defenses in this investigation nor reasonably calculated to

lead to the discovery of admissible evidence. Google further objects to this Request on the

grounds that it is overly broad, unduly burdensome, oppressive, and duplicative. Google further

objects to this Request on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege, or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already



                                               - 12 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 105 of 180




in Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO.8:

       All documents related to the design, development, and display of the "Recents Screen" in

the Relevant Operating Systems.

RESPONSE TO REQUEST FOR PRODUCTION NO.8:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "design, development, and

display," "`Recents
          "aecents Screen,'"
                    Screen,'"and
                              and"Relevant
                                  "RelevantOperating
                                           OperatingSystems"
                                                     Systems" are
                                                              are vague
                                                                  vague and ambiguous.

Google further objects to this Request on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Request on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Request on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege, or

any other applicable privileges and protections. Google further objects to this Request on the

grounds that it calls for legal conclusions. Google further objects to this Request on the grounds

that
that itit seeks
          seeks information
                information not
                            not within
                                within Google's
                                       Google's possession, custody
                                                            custody or
                                                                    or control. Google
                                                                                Google further
                                                                                        further




                                               - 13 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 106 of 180




objects to this Request on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to these

actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO.9:

       All documents related to the Relevant Hardware Products' support for the

High-bandwidth Digital Content Protection ("HDCP") System revision 2.x (e.g., HDCP System

Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI

Revision 2.2, HDCP System Mapping HDCP to MHL Revision 2.2, or HDCP System Mapping

HDCP
IIDCP to DisplayPort Revision 2.2).

RESPONSE TO REQUEST FOR PRODUCTION NO.9:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on
                                       on the
                                          the grounds
                                              grounds that
                                                      that the
                                                            the terms
                                                                 terms "Relevant
                                                                       "Relevant Hardware
                                                                                 hardware

Products," "support," and "High-bandwidth Digital Content Protection ("HDCP") System

revision 2.x (e.g., HDCP System Interface Independent Adaptation Revision 2.2, HDCP
                                                                               IIDCP System

Mapping HDCP to HDMI Revision 2.2, HDCP System Mapping HDCP
                                                       IIDCP to MHL Revision 2.2,

or HDCP System Mapping HDCP to DisplayPort Revision 2.2)" are vague and ambiguous.

Google further objects to this Request on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the



                                               - 14 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 107 of 180




discovery of admissible evidence. Google further objects to this Request on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Request on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege, or

any other applicable privileges and protections. Google further objects to this Request on the

grounds that it calls for legal conclusions. Google further objects to this Request on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Request on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to these

actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 10:

       All documents related to the Relevant Hardware Products' support for the HLS media

streaming technology and MPEG-DASH media streaming technology.

RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Relevant Hardware

Products," "support," "HLS media streaming technology," and "MPEG-DASH media streaming

technology" are vague and ambiguous. Google further objects to this Request on the grounds



                                              - 15 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 108 of 180




that it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Request on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Request on the grounds that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, the

joint defense or common interest privilege, or any other applicable privileges and protections.

Google further objects to this Request on the grounds that it calls for legal conclusions. Google

further objects to this Request on the grounds that it seeks information not within Google's

possession, custody or control. Google further objects to this Request on the grounds that it

seeks information already in Philips' possession or available to Philips from another source that

is more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 11:

       All documents related to the design, development, implementation, testing, and support

for HLS media streaming technology, MPEG-DASH media streaming technology, or adaptive

bit-rate streaming technology in the YouTube Android Application.

RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "design, development,




                                               - 16 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 109 of 180




implementation, testing, and support," "HLS media streaming technology," "MPEG-DASH

media streaming technology," "adaptive bit-rate streaming technology," and "YouTube Android

Application" are vague and ambiguous. Google further objects to this Request on the grounds

that it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Request on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Request on the grounds that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, the

joint defense or common interest privilege, or any other applicable privileges and protections.

Google further objects to this Request on the grounds that it calls for legal conclusions.

REQUEST FOR PRODUCTION NO. 12:

       All documents related to the development and implementation of the Android

Compatibility Program, as described at https://source.android.com/compatibility/, including all

documents related to the Relevant Functionalities.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "development and

implementation," "Android Compatibility Program," and "Relevant Functionalities" are vague

and ambiguous. Google further objects to this Request on the grounds that it seeks information

that is neither relevant to any claims or defenses in this investigation nor reasonably calculated to

lead to the discovery of admissible evidence. Google further objects to this Request on the

grounds that it is overly broad, unduly burdensome, oppressive, and duplicative. Google further



                                                - 17 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 110 of 180




objects to this Request on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege, or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already

in Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 13:

        All documents related to the development of all Android Compatibility Definition

Documents for each version of the Android operating system that has been released, beginning

with Android 2.1, including all documents related to the Relevant Functionalities.

RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "development," "Android

Compatibility Definition Documents," "each version of the Android operating system that has

been released," "Android 2.1," and "Relevant Functionalities" are vague and ambiguous.

Google further objects to this Request on the grounds that it seeks information that is neither



                                               - 18 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 111 of 180




relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Request on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative of Request No. 12. Google

further objects to this Request on the grounds that it seeks information protected from disclosure

by the attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege, or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already

in Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 14:

        All Android Compatibility Definition Documents for each version of the Android

operating system that has been released, beginning with Android 2.1.

RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Android Compatibility

Definition Documents," "each version of the Android operating system that has been released,"



                                               - 19 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 112 of 180




and "Android 2.1" are vague and ambiguous. Google further objects to this Request on the

grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Request on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative of Request No. 12. Google further objects to this Request on the

grounds that it seeks information protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, the joint defense or common interest privilege or any other

applicable privileges and protections. Google further objects to this Request on the grounds that

it calls for legal conclusions. Google further objects to this Request on the grounds that it seeks

information not within Google's possession, custody or control. Google further objects to this

Request on the grounds that it seeks information already in Philips' possession or available to

Philips from another source that is more convenient, less burdensome or less expensive,

including information available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 15:

       All documents related to the creation, development, and implementation of all

Compatibility Test Suites (as described at http://source.android.com/compatibility/cts/) for each

version of the Android operating
                       operating system
                                 system that
                                        that has
                                             has been
                                                 been released,
                                                      released, beginning with Android 2.1.




                                               - 20 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 113 of 180




RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

           Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "creation, development, and

implementation," "Compatibility Test Suites," "each version of the Android operating system

that has been released," and "Android 2.1" are vague and ambiguous. Google further objects to

this Request on the grounds that it seeks information that is neither relevant to any claims or

defenses in this investigation nor reasonably calculated to lead to the discovery of admissible

evidence. Google further objects to this Request on the grounds that it is overly broad, unduly

burdensome, oppressive, and duplicative of Request No. 12. Google further objects to this

Request on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Request on the

grounds that it calls for legal conclusions. Google further objects to this Request on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Request on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to these

actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.




                                                 -21-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 114 of 180




REQUEST FOR PRODUCTION NO. 16:

       All documents related to the development of any test cases that are part of any

Compatibility Test Suites (as described at https://source.android.comicompatibility/cts/) that

relate to the Related Functionalities for each version of the Android operating system that has

been released, beginning with Android 2.1.

RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "development," "test cases,"

"Android Compatibility Test Suites," "Related Functionalities," "each version of the Android

operating system that has been released," and "Android 2.1" are vague and ambiguous. Google

further objects to this Request on the grounds that it seeks information that is neither relevant to

any claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Request on the grounds that it is overly

broad, unduly burdensome, oppressive, and duplicative of Request No. 12. Google further

objects to this Request on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already

in Philips' possession or available to Philips from another source that is more convenient, less




                                               - 22 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 115 of 180




burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 17:

       All documents related to the creation, development, and implementation of all

Compatibility Test Suite Verifiers (as described at http://source.android.com/compatibility/cts/)

for each version of the Android operating system that has been released, beginning with

Android 2.1.

RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "creation," "development,

"implementation," "Compatibility Test Suite Verifiers," "each version of the Android operating

system that has been released," and "Android 2.1" are vague and ambiguous. Google further

objects to this Request on the grounds that it seeks information that is neither relevant to any

claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Request on the grounds that it is overly

broad, unduly burdensome, oppressive, and duplicative of Request No. 12. Google further

objects to this Request on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege or any other applicable privileges and protections. Google further objects to



                                               - 23 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 116 of 180




this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already

in Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 18:

       All communications between You and any other Person related to the Defendants'

Accused Devices and the Android Compatibility Program, the Android Compatibility Definition

Documents, the Android Compatibility Test Suites, or the Android Compatibility Test

Suite Verifiers.

RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "Android Compatibility

Program," "Android Compatibility Definition Documents," "Android Compatibility Test

Suites," and "Android Compatibility Test Suite Verifiers" are vague and ambiguous. Google

further objects to this Request on the grounds that it seeks information that is neither relevant to

any claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Request on the grounds that it is overly



                                               - 24 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 117 of 180




broad, unduly burdensome, oppressive, and duplicative of Request No. 12. Google further

objects to this Request on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already

in Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 19:

        All documents concerning any testing or analysis done by You or any other Person

related to whether any of Defendants' Accused Devices comply with the Android Compatibility

Program.

RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the terms "testing or analysis" and

"comply with the Android Compatibility Program" are vague and ambiguous. Google further

objects to this Request on the grounds that it seeks information that is neither relevant to any




                                               - 25 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 118 of 180




claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Request on the grounds that it is overly

broad, unduly burdensome, oppressive, and duplicative of Request No. 12. Google further

objects to this Request on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege or any other applicable privileges and protections. Google further objects to

this Request on the grounds that it calls for legal conclusions. Google further objects to this

Request on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Request on the grounds that it seeks information already

in Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 20:

        All documents showing that the Defendants' Accused Products are "Android

Compatible" (as described at https://source.android.com/compatibility/).

RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the phrase "Defendants' Accused

Products are 'Android Compatible' is vague and ambiguous. Google further objects to this



                                               -26-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 119 of 180




Request on the grounds that it seeks information that is neither relevant to any claims or defenses

in this investigation nor reasonably calculated to lead to the discovery of admissible evidence.

Google further objects to this Request on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative of Request No. 12. Google further objects to this Request on the

grounds that it seeks information protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, the joint defense or common interest privilege or any other

applicable privileges and protections. Google further objects to this Request on the grounds that

it calls for legal conclusions. Google further objects to this Request on the grounds that it seeks

information not within Google's possession, custody or control. Google further objects to this

Request on the grounds that it seeks information already in Philips' possession or available to

Philips from another source that is more convenient, less burdensome or less expensive,

including information available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 21:

       All documents concerning any actual or contemplated agreement between You and any

Defendant relating to the Related Litigations, the Asserted Patents, any inter partes review

petitions that relate to any of the Asserted Patents, or Philips, including but not limited to any

correspondence referring or relating to such actual or contemplated agreements.




                                                -27-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 120 of 180




RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Request on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Request on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Request on the

grounds that it calls for legal conclusions.

REQUEST FOR PRODUCTION NO. 22:

       All documents related to Your potential liability (including any indemnification

agreement or insurance policy) for Defendants' infringement of any claim of the Asserted

Patents.

RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Request on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Request on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or




                                               -28-
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 121 of 180




any other applicable privileges and protections. Google further objects to this Request on the

grounds that it calls for legal conclusions.

REQUEST FOR PRODUCTION NO. 23:

        All communications between You and any other Person concerning any aspect of the

Related Litigations, the Asserted Patents, or any inter partes review petitions that relate to any of

the Asserted Patents.

RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Request on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Request on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Request on the

grounds that it calls for legal conclusions.

REQUEST FOR PRODUCTION NO. 24:

       All patent licenses or other agreements You have entered related to the Relevant

Functionalities.

RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the phrase "related to the Relevant

Functionalities" is vague and ambiguous. Google further objects to this Request on the grounds


                                               -29-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 122 of 180




that it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Request on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Request on the grounds that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, the

joint defense or common interest privilege or any other applicable privileges and protections.

Google further objects to this Request on the grounds that it calls for legal conclusions. Google

further objects to this Request on the grounds that it seeks information not within Google's

possession, custody or control. Google further objects to this Request on the grounds that it

seeks information already in Philips' possession or available to Philips from another source that

is more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request and relevant to the functionality accused of

infringement located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 25:

       All licenses or other agreements You have entered with any of the Defendants relating to

the Google Mobile Services (see, e.g., https://www.android.com/gms/) and all related

communications.

RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the term "the Google Mobile



                                               -30-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 123 of 180




Services" is vague and ambiguous. Google further objects to this Request on the grounds that it

seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Request on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Request on the grounds that it seeks information not

within Google's possession, custody or control. Google further objects to this Request on the

grounds that it seeks information already in Philips' possession or available to Philips from

another source that is more convenient, less burdensome or less expensive, including information

available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 26:

       All licenses or other agreements You have entered with any of the Defendants relating to

the Mobile Application Distribution Agreement and all related communications.

RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the term "the Mobile Application

Distribution Agreement" is vague and ambiguous. Google further objects to this Request on the

grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Request on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative. Google further objects to this Request on the grounds that it seeks



                                               -31-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 124 of 180




information not within Google's possession, custody or control. Google further objects to this

Request on the grounds that it seeks information already in Philips' possession or available to

Philips from another source that is more convenient, less burdensome or less expensive,

including information available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 27:

       All licenses or other agreements relating to the provisioning of the Android Operating

System source code to any of the Defendants and all related communications.

RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the phrase "licenses or other

agreements relating to the provisioning of the Android Operating System source code" is vague

and ambiguous. Google further objects to this Request on the grounds that it seeks information

that is neither relevant to any claims or defenses in this investigation nor reasonably calculated to

lead to the discovery of admissible evidence. Google further objects to this Request on the

grounds that it is overly broad, unduly burdensome, oppressive, and duplicative. Google further

objects to this Request on the grounds that it seeks information not within Google's possession,

custody or control. Google further objects to this Request on the grounds that it seeks

information already in Philips' possession or available to Philips from another source that is

more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.




                                               - 32 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 125 of 180




       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.

REQUEST FOR PRODUCTION NO. 28:

       All user guides or manuals, operational guides or manuals, help or support pages, and/or

installation guides or manuals, for each version of the Relevant Operating Systems and for the

Relevant Hardware Products, including those that describe any of the Relevant Functionalities.

RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Request on the grounds that the phrases "each version of the

Relevant Operating Systems and for the Relevant Hardware Products" and "that describe the

Relevant Functionalities" are vague and ambiguous. Google further objects to this Request on

the grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Request on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative. Google further objects to this Request on the grounds that it seeks

information not within Google's possession, custody or control. Google further objects to this

Request on the grounds that it seeks information already in Philips' possession or available to

Philips from another source that is more convenient, less burdensome or less expensive,

including information available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will produce

non-privileged documents responsive to this Request located in response to a reasonable search.




                                               - 33 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 126 of 180




         SPECIFIC RESPONSES AND OBJECTIONS TO DEPOSITION TOPICS

DEPOSITION TOPIC NO. 1:

       The subject matter, content and authenticity of all Documents and Things produced by

You in response to Schedule A.

RESPONSE TO DEPOSITION TOPIC NO. 1:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "subject matter," "content,"

and "authenticity" are vague and ambiguous. Google further objects to this Topic on the grounds

that it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Topic on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Topic on the grounds that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, the

joint defense or common interest privilege or any other applicable privileges and protections.

Google further objects to this Topic on the grounds that it calls for legal conclusions. Google

further objects to this Topic on the grounds that it seeks information not within Google's

possession, custody or control. Google further objects to this Topic on the grounds that it seeks

information already in Philips' possession or available to Philips from another source that is

more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.




                                                -34-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 127 of 180




DEPOSITION TOPIC
DEPOSITION TOPIC NO.
                 NO.2:
                     2:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '913 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION
            DEPOSITION TOPIC
                       TOPIC NO.
                             NO.2:
                                 2:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," "'913 Relevant Functionality,"

"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to these

actions.



                                               -35-
                                               - 35 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 128 of 180




       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO.3:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '387 and '064 Relevant Functionalities in the Relevant

Operating Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO.3:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," '387 and '064 Relevant

Functionalities," "Relevant Operating Systems," and "Relevant Hardware Products" are vague

and ambiguous. Google further objects to this Topic on the grounds that it seeks information

that is neither relevant to any claims or defenses in this investigation nor reasonably calculated to

lead to the discovery of admissible evidence. Google further objects to this Topic on the grounds

that it is overly broad, unduly burdensome, oppressive, and duplicative. Google further objects

to this Topic on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege or any other applicable privileges and protections. Google further objects to

this Topic on the grounds that it calls for legal conclusions. Google further objects to this Topic

on the grounds that it seeks information not within Google's possession, custody or control.

Google further objects to this Topic on the grounds that it seeks information already in Philips'

possession or available to Philips from another source that is more convenient, less burdensome



                                               -36-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 129 of 180




or less expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO.4:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '806 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO.4:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," "'806 Relevant Functionality,"

"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further



                                               -37-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 130 of 180




objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO.5:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '797 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO.5:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," '797 Relevant Functionality,"

"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the




                                               -38-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 131 of 180




grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO.6:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '695 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO.6:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," "'695 Relevant Functionality,"

"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client




                                               --39-
                                                 39 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 132 of 180




privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO.7:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '006 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO.7:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," "'006 Relevant Functionality,"

"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is




                                               -40-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 133 of 180




overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 8:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '809 and '819 Relevant Functionalities in the Relevant

Operating Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO. 8:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," "'809 and '819 Relevant

Functionalities," "Relevant Operating Systems," and "Relevant Hardware Products" are vague

and ambiguous. Google further objects to this Topic on the grounds that it seeks information



                                               - 41 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 134 of 180




that is neither relevant to any claims or defenses in this investigation nor reasonably calculated to

lead to the discovery of admissible evidence. Google further objects to this Topic on the grounds

that it is overly broad, unduly burdensome, oppressive, and duplicative. Google further objects

to this Topic on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege or any other applicable privileges and protections. Google further objects to

this Topic on the grounds that it calls for legal conclusions. Google further objects to this Topic

on the grounds that it seeks information not within Google's possession, custody or control.

Google further objects to this Topic on the grounds that it seeks information already in Philips'

possession or available to Philips from another source that is more convenient, less burdensome

or less expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO.9:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '114 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO.9:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," '114 Relevant Functionality,"




                                               - 42 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 135 of 180




"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 10:

       The design, development, structure, implementation, operation, testing, and requirements

(e.g., certification and compliance) of the '564 Relevant Functionality in the Relevant Operating

Systems and the Relevant Hardware Products.




                                               - 43 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 136 of 180




RESPONSE TO DEPOSITION TOPIC NO. 10:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and requirements," "'564 Relevant Functionality,"

"Relevant Operating Systems," and "Relevant Hardware Products" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.




                                               - 44 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 137 of 180




DEPOSITION TOPIC NO. 11:

        The design, development, structure, implementation, operation, testing, and support for

HLS media streaming technology, MPEG-DASH media streaming technology, or adaptive

bit-rate streaming technology in the YouTube Android Application.

RESPONSE TO DEPOSITION TOPIC NO. 11:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "design, development,

structure, implementation, operation, testing, and support," "HLS media streaming technology,"

"MPEG-DASH media streaming technology," "adaptive bit-rate streaming technology," and

"YouTube Android Application" are vague and ambiguous. Google further objects to this Topic

on the grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Topic on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative. Google further objects to this Topic on the grounds that it seeks

information protected from disclosure by the attorney-client privilege, the attorney work product

doctrine, the joint defense or common interest privilege, or any other applicable privileges and

protections. Google further objects to this Topic on the grounds that it calls for legal

conclusions.

DEPOSITION TOPIC NO. 12:

       The development and implementation of the Android Compatibility Program, as

described at https://source.android.com/compatibility/, including any aspects of the Android

Compatibility Program that relate to the Relevant Functionalities.




                                               - 45 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 138 of 180




RESPONSE TO DEPOSITION TOPIC NO. 12:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "development and

implementation," "Android Compatibility Program," and "Relevant Functionalities" are vague

and ambiguous. Google further objects to this Topic on the grounds that it seeks information

that is neither relevant to any claims or defenses in this investigation nor reasonably calculated to

lead to the discovery of admissible evidence. Google further objects to this Topic on the grounds

that it is overly broad, unduly burdensome, oppressive, and duplicative. Google further objects

to this Topic on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege, or any other applicable privileges and protections. Google further objects to

this Topic on the grounds that it calls for legal conclusions. Google further objects to this Topic

on the grounds that it seeks information not within Google's possession, custody or control.

Google further objects to this Topic on the grounds that it seeks information already in Philips'

possession or available to Philips from another source that is more convenient, less burdensome

or less expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 13:

       The development of all Android Compatibility Definition Documents for each version of

the Android operating system that has been released, beginning with Android 2.1, including any



                                               - 46 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 139 of 180




aspects of the Android Compatibility Definition Documents that relate to the Relevant

Functionalities.

RESPONSE TO DEPOSITION TOPIC NO. 13:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "development," "Android

Compatibility Definition Documents," "each version of the Android operating system that has

been released," "Android 2.1," and "Relevant Functionalities" are vague and ambiguous.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative of Topic No. 12. Google further

objects to this Topic on the grounds that it seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, the joint defense or common

interest privilege, or any other applicable privileges and protections. Google further objects to

this Topic on the grounds that it calls for legal conclusions. Google further objects to this Topic

on the grounds that it seeks information not within Google's possession, custody or control.

Google further objects to this Topic on the grounds that it seeks information already in Philips'

possession or available to Philips from another source that is more convenient, less burdensome

or less expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.



                                               -47-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 140 of 180




DEPOSITION TOPIC NO. 14:

        The contents of all Android Compatibility Definition Documents for each version of the

Android operating system that has been released, beginning with Android 2.1.

RESPONSE TO DEPOSITION TOPIC NO. 14:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "Android Compatibility

Definition Documents," "each version of the Android operating system that has been released,"

and "Android 2.1" are vague and ambiguous. Google further objects to this Topic on the

grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Topic on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative of Topic No. 12. Google further objects to this Topic on the grounds

that it seeks information protected from disclosure by the attorney-client privilege, the attorney

work product doctrine, the joint defense or common interest privilege or any other applicable

privileges and protections. Google further objects to this Topic on the grounds that it calls for

legal conclusions. Google further objects to this Topic on the grounds that it seeks information

not within Google's possession, custody or control. Google further objects to this Topic on the

grounds that it seeks information already in Philips' possession or available to Philips from

another source that is more convenient, less burdensome or less expensive, including information

available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.



                                               - 48 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 141 of 180




DEPOSITION TOPIC NO. 15:

       The creation, development, and implementation of all Compatibility Test Suites (as

described at http://source.android.com/compatibility/cts/) for each version of the Android

operating system that has been released, beginning with Android 2.1.

RESPONSE TO DEPOSITION TOPIC NO. 15:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "creation, development, and

implementation," "Compatibility Test Suites," "each version of the Android operating system

that has been released," and "Android 2.1" are vague and ambiguous. Google further objects to

this Topic on the grounds that it seeks information that is neither relevant to any claims or

defenses in this investigation nor reasonably calculated to lead to the discovery of admissible

evidence. Google further objects to this Topic on the grounds that it is overly broad, unduly

burdensome, oppressive, and duplicative of Topic No. 12. Google further objects to this Topic

on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.



                                               - 49 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 142 of 180




        Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 16:

       The development of any test cases that are part of any Compatibility Test Suites (as

described at https://source.android.com/compatibility/cts/) that relate to the Related

Functionalities for each version of the Android operating system that has been released,

beginning with Android 2.1.

RESPONSE TO DEPOSITION TOPIC NO. 16:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "development, "test cases,"

"Compatibility Test Suites," "Related Functionalities," "each version of the Android operating

system that has been released," and "Android 2.1" are vague and ambiguous. Google further

objects to this Topic on the grounds that it seeks information that is neither relevant to any

claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Topic on the grounds that it is overly broad,

unduly burdensome, oppressive, and duplicative of Topic No. 12. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or



                                               -50-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 143 of 180




available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 17:

       The creation, development, and implementation of all Compatibility Test Suite Verifiers

(as described at http://source.android.com/compatibility/cts/) for each version of the Android

operating system that has been released, beginning with Android 2.1.

RESPONSE TO DEPOSITION TOPIC NO. 17:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "creation, development, and

implementation," "Compatibility Test Suite Verifiers," "each version of the Android operating

system that has been released," and "Android 2.1" are vague and ambiguous. Google further

objects to this Topic on the grounds that it seeks information that is neither relevant to any

claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Topic on the grounds that it is overly broad,

unduly burdensome, oppressive, and duplicative of Topic No. 12. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds




                                               -51-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 144 of 180




that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 18:

       Communications between You and any other Person related to the Defendants' Accused

Devices and the Android Compatibility Program, the Android Compatibility Definition

Documents, the Android Compatibility Test Suites, or the Android Compatibility Test

Suite Verifiers.

RESPONSE TO DEPOSITION TOPIC NO. 18:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "Android Compatibility

Program," "Android Compatibility Definition Documents," "Android Compatibility Test

Suites," and "Android Compatibility Test Suite Verifiers" are vague and ambiguous. Google

further objects to this Topic on the grounds that it seeks information that is neither relevant to

any claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Topic on the grounds that it is overly broad,

unduly burdensome, oppressive, and duplicative of Topic No. 12. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client



                                                - 52 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 145 of 180




privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 19:

       Any testing or analysis done by You or any other Person related to whether any of

Defendants' Accused Devices comply with the Android Compatibility Program.

RESPONSE TO DEPOSITION TOPIC NO. 19:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "testing or analysis" and

"comply with the Android Compatibility Program" are vague and ambiguous. Google further

objects to this Topic on the grounds that it seeks information that is neither relevant to any

claims or defenses in this investigation nor reasonably calculated to lead to the discovery of

admissible evidence. Google further objects to this Topic on the grounds that it is overly broad,

unduly burdensome, oppressive, and duplicative of Topic No. 12. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client




                                               - 53 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 146 of 180




privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions. Google further objects to this Topic on the grounds

that it seeks information not within Google's possession, custody or control. Google further

objects to this Topic on the grounds that it seeks information already in Philips' possession or

available to Philips from another source that is more convenient, less burdensome or less

expensive, including information available to Philips from public sources or parties to

these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 20:

       Whether any of the Defendants' Accused Products are "Android Compatible" (as

described at https://source.android.com/compatibility/).

RESPONSE TO DEPOSITION TOPIC NO. 20:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the phrase "Defendants' Accused

Products are 'Android Compatible' is vague and ambiguous. Google further objects to this

Topic on the grounds that it seeks information that is neither relevant to any claims or defenses

in this investigation nor reasonably calculated to lead to the discovery of admissible evidence.

Google further objects to this Topic on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative of Topic No. 12. Google further objects to this Topic on the grounds

that it seeks information protected from disclosure by the attorney-client privilege, the attorney




                                               -54-
                                               - 54 -
    Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 147 of 180




work product doctrine, the joint defense or common interest privilege or any other applicable

privileges and protections. Google further objects to this Topic on the grounds that it calls for

legal conclusions. Google further objects to this Topic on the grounds that it seeks information

not within Google's possession, custody or control. Google further objects to this Topic on the

grounds that it seeks information already in Philips' possession or available to Philips from

another source that is more convenient, less burdensome or less expensive, including information

available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 21:

       Any actual or contemplated agreement between You and any Defendant relating to the

Related Litigations, the Asserted Patents, any inter partes review petitions that relate to any of

the Asserted Patents, or Philips, including but not limited to any correspondence referring or

relating to such actual or contemplated agreements.

RESPONSE TO DEPOSITION TOPIC NO. 21:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or




                                               - 55 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 148 of 180




any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions.

DEPOSITION TOPIC NO. 22:

       Your potential liability (including any indemnification agreement or insurance policy) for

Defendants' infringement of any claim of the Asserted Patents.

RESPONSE TO DEPOSITION TOPIC NO. 22:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the

discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions.

DEPOSITION TOPIC NO. 23:

       Communications between You and any other Person concerning any aspect of the

Related Litigations, the Asserted Patents, or any inter partes review petitions that relate to any of

the Asserted Patents.

RESPONSE TO DEPOSITION TOPIC NO. 23:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that it seeks information that is neither

relevant to any claims or defenses in this investigation nor reasonably calculated to lead to the


                                               -56-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 149 of 180




discovery of admissible evidence. Google further objects to this Topic on the grounds that it is

overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to this

Topic on the grounds that it seeks information protected from disclosure by the attorney-client

privilege, the attorney work product doctrine, the joint defense or common interest privilege or

any other applicable privileges and protections. Google further objects to this Topic on the

grounds that it calls for legal conclusions.

DEPOSITION TOPIC NO. 24:

       Any patent licenses or other agreements You have entered related to the Relevant

Functionalities.

RESPONSE TO DEPOSITION TOPIC NO. 24:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the phrase "related to the Relevant

Functionalities" is vague and ambiguous. Google further objects to this Topic on the grounds

that it seeks information that is neither relevant to any claims or defenses in this investigation nor

reasonably calculated to lead to the discovery of admissible evidence. Google further objects to

this Topic on the grounds that it is overly broad, unduly burdensome, oppressive, and

duplicative. Google further objects to this Topic on the grounds that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work product doctrine, the

joint defense or common interest privilege or any other applicable privileges and protections.

Google further objects to this Topic on the grounds that it calls for legal conclusions. Google

further objects to this Topic on the grounds that it seeks information not within Google's

possession, custody or control. Google further objects to this Topic on the grounds that it seeks




                                                -57-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 150 of 180




information already in Philips' possession or available to Philips from another source that is

more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic and relevant to the functionality accused of infringement.

DEPOSITION TOPIC NO. 25:

       Any licenses or other agreements You have entered with any of the Defendants relating

to the Google Mobile Services (see, e.g., https://www.android.com/gms/) and all related

communications.

RESPONSE TO DEPOSITION TOPIC NO. 25:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the term "the Google Mobile Services"

is vague and ambiguous. Google further objects to this Topic on the grounds that it seeks

information that is neither relevant to any claims or defenses in this investigation nor reasonably

calculated to lead to the discovery of admissible evidence. Google further objects to this Topic

on the grounds that it is overly broad, unduly burdensome, oppressive, and duplicative. Google

further objects to this Topic on the grounds that it seeks information not within Google's

possession, custody or control. Google further objects to this Topic on the grounds that it seeks

information already in Philips' possession or available to Philips from another source that is

more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.




                                               - 58 -
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 151 of 180




       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic.

DEPOSITION TOPIC NO. 26:

       Any licenses or other agreements You have entered with any of the Defendants relating

to the Mobile Application Distribution Agreement and all related communications.

RESPONSE TO DEPOSITION TOPIC NO. 26:

       Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the term "the Mobile Application

Distribution Agreement" is vague and ambiguous. Google further objects to this Topic on the

grounds that it seeks information that is neither relevant to any claims or defenses in this

investigation nor reasonably calculated to lead to the discovery of admissible evidence. Google

further objects to this Topic on the grounds that it is overly broad, unduly burdensome,

oppressive, and duplicative. Google further objects to this Topic on the grounds that it seeks

information not within Google's possession, custody or control. Google further objects to this

Topic on the grounds that it seeks information already in Philips' possession or available to

Philips from another source that is more convenient, less burdensome or less expensive,

including information available to Philips from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic.

DEPOSITION TOPIC NO. 27:

       All licenses or other agreements relating to the provisioning of the Android Operating

System source code to any of the Defendants and all related communications.




                                               -59-
   Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 152 of 180




RESPONSE TO DEPOSITION TOPIC NO. 27:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the phrase "licenses or other agreements

relating to the provisioning of the Android Operating System source code" is vague and

ambiguous. Google further objects to this Topic on the grounds that it seeks information that is

neither relevant to any claims or defenses in this investigation nor reasonably calculated to lead

to the discovery of admissible evidence. Google further objects to this Topic on the grounds that

it is overly broad, unduly burdensome, oppressive, and duplicative. Google further objects to

this Topic on the grounds that it seeks information not within Google's possession, custody or

control. Google further objects to this Topic on the grounds that it seeks information already in

Philips' possession or available to Philips from another source that is more convenient, less

burdensome or less expensive, including information available to Philips from public sources or

parties to these actions.

        Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic.

DEPOSITION TOPIC NO. 28:

        The description of any Relevant Functionalities in all user guides or manuals, operational

guides or manuals, help or support pages, and/or installation guides or manuals, for each version

of the Relevant Operating Systems and for the Relevant Hardware Products.

RESPONSE TO DEPOSITION TOPIC NO. 28:

        Google incorporates by reference its General Objections as though fully set forth herein.

Google further objects to this Topic on the grounds that the terms "Relevant Functionalities" and




                                               - 60 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 153 of 180



"each version of the Relevant Operating Systems and for the Relevant Hardware Products" are

vague and ambiguous. Google further objects to this Topic on the grounds that it seeks

information that is neither relevant to any claims or defenses in this investigation nor reasonably

calculated to lead to the discovery of admissible evidence. Google further objects to this Topic

on the grounds that it is overly broad, unduly burdensome, oppressive, and duplicative. Google

further objects to this Topic on the grounds that it seeks information not within Google's

possession, custody or control. Google further objects to this Topic on the grounds that it seeks

information already in Philips' possession or available to Philips from another source that is

more convenient, less burdensome or less expensive, including information available to Philips

from public sources or parties to these actions.

       Subject to and without waiver of its general and specific objections, Google will provide

testimony regarding this Topic.


Dated: August 8, 2017                                   Respectfully submitted,



Kevin Hardy                                             Matthew S. Warren
Aaron P. Maurer                                         Patrick M. Shields
David Krinsky                                           Patrick A. Fitch
Christopher A. Suarez                                   Brian Wilmer
Christopher S. Geyer                                    Erika Warren
Sanjiv P. Laud                                          WARREN LEX LLP
WILLIAMS & CONNOLLY LLP                                 2261 Market Street, No. 606
725 Twelfth Street, N.W.                                San Francisco, California, 94114
Washington, District of Columbia, 20005

                                                        Attorneys for Non-Party Google Inc.




                                               - 61 -
     Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 154 of 180



                                     PROOF OF SERVICE

       Under Local Rule 5.4, I hereby certify that on August 8, 2017, I served a copy of the

foregoing Responses and Objections of Non-Party Google Inc. to Subpoena Served by Plaintiffs

Koninklijke Philips N.V. and U.S. Philips Corporation by First Class Mail, fully prepaid, on

counsel of record for Plaintiffs at the following address:

       Joyce L. Nadipuram
       Fitzpatrick, Cella, Harper & Scinto
       1290 Avenue of the Americas
       New York, New York, 10104

Executed on August 8, 2017, at San Francisco, California.



                                                                  01 •
                                                      Amy
                                                      A y Bailey
                                                          Bailey




                                                 1
Case 4:18-cv-01885-HSG Document 530-5 Filed 11/01/18 Page 155 of 180




        SHARRET EXHIBIT 203
         Case Case
              1:15-cv-01125-GMS
                   4:18-cv-01885-HSG
                                  Document
                                      Document
                                           240 530-5
                                               Filed 10/17/17
                                                      Filed 11/01/18
                                                               Page 9Page
                                                                     of 33 156
                                                                           PageID
                                                                               of 180
                                                                                   #: 9150
 120331004567809
90600600060007010
                                         !"01"0#0$6!5!025
                                     %% ¡%¢% %£%¤%%¥
                                                        %%¦§0
                                                             ¨§¡¥#00%%%%%%%%%%
   ©ª«¬«­®¬¯­°±²¬®¬³´µ¶·¶¸¹¶º¶±²¬®¬³´»ª¼³ª¼½¾¬ª«                    
                       &'()*+),,                                    
                          78                                         70108 ¿ÀÁ¿¿ÂÀÃ¿ÀÁ¿¿ÂÄÃ¿ÀÁ¿¿ÂÅÃ
                                                                                     
             ÆÇÈÇÉÊËÌÍÎÏÈÉÊÐÑÒÓÔÕÊÉÖ×Ô                              
                      -.,.*/(*+                                     
                     0123456789489509:;<879878=5340:9:468:6878>:?:@87>9:46
 A                                                          ØÙÙÚÛÜÝÞßàáÝ
                                 àâÙÝãäååæÜçÝèäééÜßêÝëëìíÝãäéîÜåÝïåéÜÜåêÝðÙáÝìñìêÝïäßÝòéäßàóôàÙêÝõöÝ÷øííøÝ
                                                        BC(D.EF,EG.HIF*E+FEJKFDE+K)IEILMGF.*(E)IE/)H.N+./O
      PùQ.I+)DF*RS00<4187T58>4UU76=5=006#00$60V6W0X6W0X06060#$06Y006000
 X60060Z600$070800!00#600#[\W00V0X6[6060#0V#606#W0X#6#W
 #0V[[0[6W0#0X6[60$6#06#0Y$0600600#06$00$60Y[0V6#W0#
 $6060#$000$V6A
       000
         00
          00
           00
            00
             00
              00
               00
                00
                 00
                  00
                   00
úÙûóàôÝóüÜßåóýóÜüÝóßÝïàæÜüþÛÜÝ0á
  ]6A   1231456478849
457967849712
 60X0V6AííâñâëñíÝ÷ññÝä!    
                                                                                               
           47884                                                       
           $60X60Y060#6#X6X00$0V6$XA "#$%&'(%$)&'"*$+&,-.)*&/,"01%23)"*-
       P4&HF/LN+)F*S00^W0#0#0#6#6676W0V00#[0Y$000$60X60$60Y[0XV6W0
         66#0#6X0#VW0#0_6W0X0V06#V06W0[W06[W0#0V[00$6
         V6#AÝ
                        5Ùàþ!ÜßåôÝóüÜßåóýóÜüÝóßÝïàæÜüþÛÜÝöáÝ

        $60Y[0#700`6X80580780]80ab0#60$6X0c0560ab4W0#6[00$60600V6d
 560ab4XW0#6[00#0#60006#0_60006d0X0560ab460X04[W0#6[00#0X0
 #6X00$060X0$60606e66000X[08
 6A 678698:769
                            fghijEklEfkmiQ
                                                                        25
                                                                                                         ;<;=>?@ABAACDEFGHIDJ
                                           n)o*(+LH.EF,Ef'.HpEFHE-.GL+REf'.Hp            q++FH*.RrIEI)o*(+LH.
 $60V6W0XX#6W06sV0XX#6W0X066$60V6#00$60#60#6#66[0B*(D.EF,EG(H+RO KLMNMOPNQORSTNPNUV
 WXYXZ[\]X^X_`abacdefgcfgZhaf[                           W0Y$060#0#6e60$06W0#6A
ijklmnopqrstuvqwxyz{|}~mumjm}wmvslqxpmjvxpy|y|xqrstuvqwloljwxzyzzyzz
                                6tuvwx8ut8uyx8zx{|t}8~yt8v||x|8t{8{xx|u|8uyv|8|ztx}
 !0$060VVX0$60#X00XV6W066#0#6X0#VW0#0[60$[W006
 X0000$6060V0606#76X006$0#00$0606#60006#76X00$606#00Y$V00
 X#66X800`6X80580780]80ab44a8
       Case 1:15-cv-01125-GMS
            Case 4:18-cv-01885-HSG
                                Document
                                    Document
                                         240 Filed
                                             530-510/17/17
                                                    Filed 11/01/18
                                                             Page 10Page
                                                                     of 33157
                                                                           PageID
                                                                              of 180
                                                                                   #: 9151
1203310045678009
906006000600070104][60

70108·¸¹··º¸»·¸¹··º¼»·¸¹··º½»°±²°°³´µ°±²°°³°µ°±²°°¶´
                                                   3T44;84;805T?:>5
                  ¡¢£¢¤¥¢¦¢§¨¢©
        !0#6676X0$060#0B*(D.EF,E)*/)ª)/L('E(*/E+)+'.«E),E(*RO
0B/(+.O                      8
        P !06#76X0$60600X676#[0000$60V6X0X7X00YA
                                                                                       0B/(+.O                    d0#
          P !0#6#6X0$60606¬66X066A
                                                                                                                           8
       60$6060Y06X006$00$606X06W0#060006#0#0[6W0!0$760
       6X6#6X00$60Y60$60660#060X­06X6W0X0$60V6[60Y6X00YW00$60V0
       ®                              8
         0000000000000000000000000
¯0660#60®                         #0#760X0®                    #06#76W0#0000® ñáññ 8
          !0X6#60X6#06006#_#0$0$0#V00#68
6A
                                                                                             n.Hª.HrIEI)o*(+LH.

                                                                                           &H)*+./E*(D.E(*/E+)+'.


                                                                                             n.Hª.HrIE(//H.II
1XX0#V0#6[#X[06V6X06#76W068A
       Case 1:15-cv-01125-GMS
            Case 4:18-cv-01885-HSG
                                Document
                                    Document
                                         240 Filed
                                             530-510/17/17
                                                    Filed 11/01/18
                                                             Page 11Page
                                                                     of 33158
                                                                           PageID
                                                                              of 180
                                                                                   #: 9152

1203310045678009
906006000600070104][60
                            ;x¾x{¿8T¿x8tÀ8>vÁv¿83{twx¾{x8ÂÃ8ÄwÅÆ8Ä¾ÅÆ8ÄxÅÆ8}¾8ÄÇÅ8Ä5ÀÀxwuvÁx8ÈÉÊÈÊÈËÅ
ÄwÅ83¿wx8tÀ8>tÌz¿v}wxÍ                                                                    ÄvÅ0X[00#X606#60#0$6#0X60#66#$W0X676V6W
                                                                                   #0VV6#0#Vd0#
88ÄÈÅ8¡ÎÎÏÐÎÑÏÒÓ¢E1060V0VVX0                00000000ÄvvÅ0X[00#66X06¬6#­00#0#V0$0X6
6#006X00#W0$6#[W0#0X6000YA                  0X6#6060##6600X60X0#60#V0$606¬6#­
8888Ä7Å0Y$09ÔÔ0V600Y$6#60$606#0#6X6W006V6XW0#              X0$0Y00#6e66X000#8
#6[#0#06006#d0#                                         0000Ä>Å0nG.N),R)*oEfF*/)+)F*IE(IE(*Eq'+.H*(+)ª.äE!0$60#V6
8888Ä2Å0Y$0$6060Y$6#60$606#0#6X6W006V6XW0#0#6[#       X6#6X00560ab4X44èW0$60#0VW06X00e$[0#
#06006#W00$606#                                        VX[006W0#X6#06#60#0#X0X6#066X
88888888ÄvÅ000#0#00#­06#d0#                                    X00$606#7[0#A
88888888ÄvvÅ00VVX6X006X00#0X0YX00#0        00000000ÄvÅ0$Y00066X0#0$606V0#0V6#0$006
6¬668                                                                           $6#Y60V60Y$0X60$#X$d0X
                                                                                   00000000ÄvvÅ06#60$0$6066X06#0Y060#60V66X8
88ÄÉÅ8¡ÕÒ¥ ¢E1060V0VVXA
8888Ä7Å0#X00XV6W066#0#6X0#VW0#             ÄxÅ8=uvx|8v}8Tx|zt}¾v}Ç8ut880ztx}Í
[60$[00060Y$09ÔÔ0V600Y$6#60$606#0#6X6W0
6V6XW0#0#6[#0#06006#d0X                           88ÄÈÅ8¦ÑÒàÛÎ ÞâàÎ¢E$66
8888Ä2Å0600#6V600$60#6V6006066X8                    #6X#6000#X[0XV60#066#0#6X
                                                                                   #VA
Ä¾Å83{tuxwuv}Ç883x{|t}80Öxwu8ut880ztx}×85}Àt{wxÌx}uÍ                        0000Ä7Å0-FNLD.*+IäE106#0#6X[000600#X60XV6
                                                                                   V0#X60$6V00$60#60Z600$60#X#0#60060#
88ÄÈÅ8Ø¥ÑÙÚÛÜÓÝÞÎ¢E10#0#0#6             V0#[\60X060$6V00##6X00$606[#600$60X6VX8
#660#0[0X06#7[0060V0Z60#6606          0000Ä2Å0lFHDE,FHE&HF/LN)*oEh'.N+HF*)N(''REn+FH./Eé*,FHD(+)F*ECF+EnG.N),)./ä
07X0V[0X60#X60#06¬660006#0_600$6               !0060X600600#V0#0#X[066#0#6X
680$60#0#0$60X#0Y$6#60V600#6e#6X0V             #VW0$606#0#6X[0V0#X60000#V0#0#V0
6#60$0X0X0V600##60ßY$$0V0X6             Y$$000#X#0V6X0#000#6060#V0#0#V8
06#[0X0#660#6­066ß00#0#0#60Y$            0000Ä>Å0h'.N+HF*)N(''REn+FH./Eé*,FHD(+)F*E&HF/LN./E)*Ek*'REk*.ElFHDäE$6

         0000000000000000000000000
00V8                                                                   6#0#6X[066X00#X60$60V6066#0#6X
                                                                                   #V00V#60$060#V8
88ÄÉÅ8¤ààÎ¦áÎÎ¦àâÓ¢                           0000Ä=Å0é*(NN.II)M'.Eh'.N+HF*)N(''REn+FH./Eé*,FHD(+)F*äE$606#
0000Ä7Å0qGG.(H(*N.ECF+Ei.ãL)H./äE106#0VVX6X00#X6                     #6X[066X00#7X60X76#0066#0#6X0#V
XV6W066#0#6X0#VW0#0[60$[W0#0            #V0#60$0$606#0X66000#6066066
6#V0$60600#6V6W066X006#006#00$6060       0X60#X60#08020V00V60X76#0#0#00#676
#X0#060600VVX6X006#0#00X6W         #X6#W0$606#0#6X[0V0$Y0$0$60#V00
$6#[W0#0#8                                                                 #606606600X60#X60#080!0$0$Y[0
0000Ä2Å0kMå.N+)F*IäE106#0VVX6X00#X60XV60#0[6            VX6W0$60#0V06$660#X6#0X76#0#V0$0#600$6
$[0#006#V060V06#7600$60#0#0#60X6[6X       #6e6[0#0$Y0[X06W0X6#[0$60V0056
0$60600Y#60_6006[W0[W06[W0#            
ê44
480$60#0V060X0#0$60X76#8
V[00#000$60V6#0#006[0$60#6V6ß#0
#X[066#0#6X0#V00$60#V0#0#V0#6e66X8        ÄÉÅ8¤ÎàÑ¦¥Ñ¦¢
$60_60V0606#76X06#60$606#6#00$60V6066X0#          00Ä7Å0é*,FHD(+)F*Eç)+KK.'/äE106#0Y$$X[066X0#V
V60#09a0X06#0$606006#76X80!00_600VX6W       X6#00V0$000#76[6X0#0_600#600#s#6#
$60Y[0#60A                                                         V6#0VA
00000000ÄvÅ0100V6W00600$60VVX6X06#W0$606#7[0#      000000ÄvÅ06¬#60VZ60$60Vd0X
V0V760$60#0#0$60X#0Y$6#60V600#6e#6X0#0            000000ÄvvÅ0X6#60$60#600$60Y$$6X0XV6W0VVW0#
#X6#0V6[0#X0#068                                         [60$[000V6#0$W0Y$0#676[0#V06
00000088ÄvvÅ0$6600V060#6e#6X000X#66X00$60#X6#W0X0$6     #76[6X0#0#66XW0Y0660$60#60060$60V8
#X6#0V0#6006#0Y$006$6#00#0#00#­06#0#V      00Ä2Å0é*,FHD(+)F*E&HF/LN./äE!0#V0#X6X00#6600
[06¬660#6[0#V0V68                                     600_6000V00#76[60#00#60
                                                                                   #s#6#0V6#W0$606#0VZ[0$60V0V000#
88ÄËÅ8æÎÑá ÑÎÞÓÎ¢                                            $0#6676X0$60#V00$60V0X0$600#08016#06[
                                                                                   6XW00#0V0#V0#6#W06e66#W0#0X6#0$6066X
0000Ä7Å0çK.*Ei.ãL)H./äE20V60VW0$60#0#0$60X#0Y$6#6          #V0X00600$d0V0060#0X60$60#V
V600#6e#6X0V0e$0#0VX0060$A                       0$60V00#676Xd0V0Z60#660600#6#6760$6
                                                                                   #V00$60#0X6X006#606[06Xd0X0V0#V
88888888ÄvÅ000Y00#660V600Vd                            #660$60#V0X6#0600$60#0#0$60X#0Y$6#6
00000000ÄvvÅ0#6e#6006#00V06X0$60[6[#$0V            V600#6e#6X0#00X66#V00$60V80$606#0Y$
66X00560ab4d                                                           #X6X0$60#V0V0#66#760$60#V00$60V0
00000000ÄvvvÅ0#6e#60X#600#76[6X0#0$6#0#66X0V6#W00   #676X8
6¬60#0Y76#06d0#
00000000ÄvÁÅ0_6006#00X60#X68                                    ÄÇÅ8>t}uxÌzuÍ
000Ä2Å0çK.*E&.HD)++./äE0#6006#0_600#066X00             $60#0#0$60X#0Y$6#60V600#6e#6XßX0W06#0
6W0$60#0#0$60X#0Y$6#60V600#6e#6X0VW0          V00#6##6XW0$60[0#ßV0$X006V006#
VW0e$0#0VX0$606000#6e#6A                               Y$W0$7[06606#76XW00Y$0X6e606¬60060$6
                                                                                   60#00#X6#0#66X008
                                        `#060060V6#W0660`6X80580780]80ab40VV660604
Ô98
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 12Page
                                                              of 33159
                                                                    PageID
                                                                       of 180
                                                                            #: 9153



                                           SCHEDULE A

                                           DEFINITIONS

          As used in this Exhibit, the terms listed below are defined as follow:

            1.     The terms “Google,” “You,” and “Your,” as used herein, mean Google Inc.,

   their predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and

   all past and present directors, officers, employees, agents, and representatives (including

   consultants and attorneys) of the foregoing.

            2.     The terms “Philips” or “Plaintiffs,” as used herein, mean Plaintiffs Koninklijke

   Philips N.V. and U.S. Philips Corporation collectively and/or individually, as appropriate, their

   predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and all

   past and present directors, officers, employees, agents, and representatives (including

   consultants and attorneys) of the foregoing.

            3.     The term “Defendants,” as used herein, means ASUSTeK Computer Inc., ASUS

   Computer International, HTC Corp., HTC America, Inc., Visual Land, Inc., Double Power

   Technology, Inc., Zowee Marketing Co., Ltd., Shenzen Zowee Technology Co., Ltd., YiFang

   USA, Inc. d/b/a E-Fun, Inc., Acer Inc., Acer America Corp., Microsoft Corp., and Microsoft

   Mobile Inc., collectively and/or individually, as appropriate, their predecessors and successors,

   parents, subsidiaries, divisions and affiliated companies, and all past and present directors,

   officers, employees, agents, and representatives (including consultants and attorneys) of the

   foregoing.

            4.     The term “Defendants’ Accused Products,” as used herein means the devices

   listed in Appendix A, attached.




                                                  -8-
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 13Page
                                                              of 33160
                                                                    PageID
                                                                       of 180
                                                                            #: 9154



            5.     “Related Litigations,” as used herein, means all litigations (past or present), or

   other legal proceedings in which anyone has asserted claims relating to the Patent-in-Suit or

   any Related Patents or Related Applications, including but not limited to: Koninklijke Philips

   N.V. v. ASUSTEK Computer Inc., C.A. No. 15-1125-GMS; Koninklijke Philips N.V. v. HTC

   Corp., C.A. No. 15-1126-GMS; Koninklijke Philips N.V. v. Visual Land, Inc., C.A. No. 15-

   1127-GMS; Koninklijke Philips N.V. v. Double Power Technology, Inc., C.A. No. 15-1130-

   GMS; Koninklijke Philips N.V. v. YiFang USA, Inc. d/b/a E-Fun, Inc., C.A. No. 15-1131-

   GMS; Koninklijke Philips N.V. v. Acer Inc., C.A. No. 15-1170-GMS.

            6.     “’913 Patent,” as used herein, means U.S. Patent No. RE 44,913.

            7.     “’387 Patent,” as used herein, means U.S. Patent No. 6,690,387.

            8.     “’064 Patent,” as used herein, means U.S. Patent No. 7,184,064.

            9.     “’806 Patent,” as used herein, means U.S. Patent No. 7,529,806.

            10.    “’797 Patent,” as used herein, means U.S. Patent No. 5,910,797.

            11.    “’695 Patent,” as used herein, means U.S. Patent No. 6,522,695.

            12.    “’006 Patent,” as used herein, means U.S. Patent No. RE 44,006.

            13.    “’819 Patent,” as used herein, means U.S. Patent No. 8,543,819.

            14.    “’809 Patent,” as used herein, means U.S. Patent No. 9,436,809.

            15.    “’114 Patent,” as used herein, means U.S. Patent No. 6,772,114.

            16.    “’564 Patent,” as used herein, means U.S. Patent No. RE 43,564.

            17.    “Asserted Patents” and “Patents-in-Suit,” as used herein, mean the ’913 Patent,

   ’387 Patent, ’064 Patent, ’806 Patent, ’797 Patent, ’695 Patent, ’006 Patent, ’819 Patent, ’809

   Patent, ’114 Patent, and ’564 Patent, and any other patent added to the Related Litigations by

   amended pleading or complaint.


                                                  -9-
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 14Page
                                                              of 33161
                                                                    PageID
                                                                       of 180
                                                                            #: 9155



            18.    “Relevant Hardware Products,” as used herein, means the Acer Chromebook

   (CB5-311P), Acer Chromebook 11 C738T (C738T), Acer Chromebook C720 (C720P), Acer

   Chromebook R11 (CB5-132T), Acer Chromebook R11 (CB5-132T-C32M), Acer Aspire E

   (E5-573TG), Acer DC Chromebase, (DC221HQ-CWMIRCZ), Acer Chromebook 14 (CB3-

   431-C0AK), Acer Chromebook 14 (CB3-431-C5FM), Acer Chromebook 14 (CP5-471-312N),

   Acer Chromebox (CXI2-2GKM), Acer Chromebox (CXI2-4GKM), Acer Chromebook R13

   (CB5-312T), Acer Chromebase 24 (CA24I), ASUS Chromebook Flip C100PA, ASUS

   Chromebook Flip C302, ASUS Google Nexus 7, ASUS Google Nexus 7 (2013), ASUS

   Google Nexus 7 2 Cellular with 3G/4G support, ASUS Google Nexus 7 2 with no cellular

   network support, and HTC Nexus 9.

            19.    “Relevant Date,” as used herein, means December 7, 2009 (i.e., six years prior

   to the filing of the first complaint in the Related Litigations).

            20.    “Any” and “all,” as used herein, shall include “each and every.”

            21.    “And” or “or,” as used herein, shall be construed conjunctively or disjunctively,

   whichever makes the request more inclusive.

            22.    “Relate to,” “related to” or “relating to,” as used herein, means embodying,

   pertaining, concerning, involving, constituting, commenting upon, comprising, reflecting,

   discussing, evidencing, mentioning, referring to, consisting of, responding to, or having any

   logical or factual connection whatsoever with the subject matter in question.

            23.    “Identify,” when used herein with reference to a natural person, means to

   specify his/her full name, present and last known business address or residence address, and

   his/her present and last known employment position, including a description of his/her duties

   and responsibilities. If a person is employed by or holds titles or positions at more than one


                                                  - 10 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 15Page
                                                              of 33162
                                                                    PageID
                                                                       of 180
                                                                            #: 9156



   entity, all such employment relationships, titles, or positions and associated entities should be

   fully detailed.

            24.      “Identify,” when used herein with reference to a date, means to specify the

   month, day, and year.

            25.      “Identify,” when used herein with reference to a Document, means to specify

   the title and general subject matter of the Document, the month, day, and year the Document

   was created, the author(s) of the Document, any recipient(s) of the Document including when

   the Document was distributed and the name of each person that has or had possession, custody,

   or control of the Document, and the production number(s) and the location of all copies of the

   Document.

            26.      “Person,” as used herein, means any natural person or any business, legal or

   governmental entity or association, including, but not limited to, any individual, company,

   corporation, division, joint venture, partnership, unincorporated association or other entity.

            27.      “Document,” as used herein, means all documents or electronically stored

   information, whether an original, a draft, or a copy, however reproduced – including writings,

   drawings, graphs, charts, photographs, sound recordings, images, and other data or data

   compilations stored in any medium from which information can be obtained, and is defined to

   be synonymous in meaning and equal in scope to the usage of this term in Federal Rule of

   Civil Procedure 34, including but not limited to the examples set forth in Federal Rules of

   Evidence 1001. Any document with any marks such as initials, comments, or notations of any

   kind is not deemed to be identical to one without such marks and is to be identified and/or

   produced as a separate document.




                                                  - 11 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 16Page
                                                              of 33163
                                                                    PageID
                                                                       of 180
                                                                            #: 9157



            28.    “Thing,” as used herein, has the meaning prescribed in Federal Rule of Civil

   Procedure 34, and includes every kind of physical specimen or tangible item, other than a

   document, in the possession, custody or control of You.

            29.    “Communication,” as used herein, means every manner of disclosure, transfer,

   or exchange of information whether orally or by document or whether face-to-face, by

   telephone, mail, e-mail, telegram, telex, or telefax, personal delivery or otherwise.

            30.    “Concerning,” as used herein, means relating to, referring to, describing,

   evidencing or constituting.

            31.    “Product,” as used herein, means a machine, apparatus, device, instrument,

   mechanism, appliance, assembly, algorithm, software, system, program, or assemblage of

   components/parts (either individually or collectively), which are designed to function together

   electrically, mechanically, electronically (including the method of use or operation of such

   product or equipment) or otherwise, to achieve a particular function or purpose.

            32.    “Related Patents” and “Related Applications,” as used herein, respectively mean

   all patents and patent applications that are cross-referenced in any of the Patents-in-Suit as

   being related or that are related to the Patents-in-Suit in any way, including, without limitation,

   any parent, continuation, continuation-in-part, divisional, reexamination, reissue, or foreign

   counterpart patent or patent application, or any patent or patent application claiming priority to

   any of the foregoing.

            33.    “Infringe” and “infringement,” as used herein, refer to direct infringement,

   contributory infringement, inducement of infringement, literal infringement, and/or

   infringement under the doctrine of equivalents or any other infringement actionable under

   United States law.


                                                 - 12 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 17Page
                                                              of 33164
                                                                    PageID
                                                                       of 180
                                                                            #: 9158



            34.    “Prior art” is used herein in the same sense that it is used in 35 U.S.C. §§ 102

   and 103, and includes any patent, printed publication, prior knowledge, prior use, prior sale or

   offer for sale, or other act or event as defined in 35 U.S.C. §102, taken singly or in

   combination.

            35.    “Transfer of Rights,” as used herein, means an assignment, license, sublicense,

   cross-license, release, covenant not to sue, grant of manufacturing rights, or grant of any other

   rights in a patent or patent application, domestic or foreign, whether alone or in combination

   with other consideration.




                                                 - 13 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 18Page
                                                              of 33165
                                                                    PageID
                                                                       of 180
                                                                            #: 9159



                                           INSTRUCTIONS

          1.       All documents produced should be produced in the manner, form, and sequence in

 which they are kept in the ordinary course of business, as required by Rule 45 of the Federal

 Rules of Civil Procedure, including, where applicable, any index tabs, file dividers, labels,

 designations, or information as to the location of the documents.

          2.       Your response shall not be deemed complete until documents and things are

 produced or a date certain is provided as to when the requested documents and things will be

 produced.

          3.       If no documents are responsive to a particular request, You are to state that no

 responsive documents exist.

          4.       All documents that respond, in whole or in part, to any portion of any request

 shall be produced in their entirety, including all attachments and enclosures thereto.

          5.       In response to each request, You shall state whether any material has been or will

 be redacted from documents, and the basis for the redaction. Redactions should be clearly

 indicated on a document at the location where the redaction has been made.

          6.       In the event You object to any request herein or any part thereof, You shall state

 with specificity the grounds of objection and respond to the fullest extent that such production is

 not subject to objection.

          7.       In the event that any document called for by any of the requests has been

 destroyed, lost, discarded or is otherwise no longer in Your possession, custody or control, You

 shall identify such document as completely as possible, including, without limitation, the

 following information: (i) date of disposal; (ii) manner of disposal; (iii) reason for disposal; (iv)

 person authorizing the disposal; and (v) person disposing of the document.


                                                  - 14 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 19Page
                                                              of 33166
                                                                    PageID
                                                                       of 180
                                                                            #: 9160



          8.       In the event You object to the production of any document or thing on the ground

 that it is protected from discovery under the attorney-client privilege or work product immunity

 or is otherwise not discoverable, You shall identify each such document or thing on a separate

 schedule to be produced to Plaintiffs. Such schedule shall set forth, for each document or thing,

 sufficient information to enable the document or thing to be properly identified, including,

 without limitation, the following information: (i) the request to which the document or thing

 pertains; (ii) the document type (letter, memorandum, report, etc.); (iii) the document title; (iv)

 the document date; (v) the name or names and job titles of the author(s) of the document; (vi) the

 name and job title of each recipient of the document; (vii) a summary of the document’s general

 subject matter; and (viii) an explanation of the claim of privilege or immunity.

          9.       References to companies, corporations, partnerships, unincorporated associations,

 or other entities include each director, officer, employee, agent, attorney, representative,

 instrumentality, parent, subsidiary, division, subdivision, affiliate, joint venture, component, or

 unit thereof.

          10.      The singular form of a word should be interpreted in the plural as well. Any

 pronoun shall be construed to refer to the masculine, feminine or neuter gender as is most

 appropriate in each case.

          11.      These requests seek all documents and things in the possession of You, Your

 representatives, agents, employees, investigators, consultants and, unless privileged, their

 counsel.

          12.      Use of the past tense includes the present tense unless otherwise explicitly

 delimited.




                                                  - 15 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 20Page
                                                              of 33167
                                                                    PageID
                                                                       of 180
                                                                            #: 9161



          13.      Unless otherwise indicated in a particular request, the request is not date or time

 limited.

          14.      Definitions or usages or words or phrases in these request are not intended to be,

 and shall not be, construed as admissions as to the meaning of words or phrases at issue in the

 action, and shall have no binding effect on Philips in this or any other proceeding.




                                                   - 16 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 21Page
                                                              of 33168
                                                                    PageID
                                                                       of 180
                                                                            #: 9162



                                      DOCUMENT REQUESTS

          1.       Source code for a representative version of the Google Play Movies & TV

 Android application supporting HLS media streaming technology, MPEG-DASH media

 streaming technology, or adaptive bit-rate streaming technology, which was pre-loaded on the

 Relevant Hardware Products or Defendants’ Accused Products.

          2.       Source code for a representative version of the Google Chrome Android

 application (web browser) supporting scrolling and magnification (including double tap to zoom,

 pinch to zoom, and link magnification), which was pre-loaded on the Relevant Hardware

 Products or Defendants’ Accused Products.

          3.       All documents related to the design, development, structure, implementation,

 operation, testing, and support for HLS media streaming technology, MPEG-DASH media

 streaming technology, or adaptive bit-rate streaming technology in the Google Play Movies &

 TV Android application.

          4.       All documents related to the design, development, structure, implementation,

 operation, testing, and support for scrolling and magnification (including double tap to zoom,

 pinch to zoom, and link magnification) in the Google Chrome Android application (web

 browser).




                                                 - 17 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 22Page
                                                              of 33169
                                                                    PageID
                                                                       of 180
                                                                            #: 9163



                                            SCHEDULE B

                                            DEFINITIONS

          The definitions set forth in Schedule A are incorporated herein by reference.



                                           INSTRUCTIONS

          You are required to provide one or more individuals who are knowledgeable and

 competent to provide testimony about the topics listed herein.



                                       DEPOSITION TOPICS

          1.       The subject matter, content and authenticity of all Documents and Things

 produced by You in response to Schedule A.

          2.       The design, development, structure, implementation, operation, testing, and

 support for HLS media streaming technology, MPEG-DASH media streaming technology, and

 adaptive bit-rate streaming technology in the Google Play Movies & TV Android application.

          3.       The design, development, structure, implementation, operation, testing, and

 support for scrolling and magnification (including double tap to zoom, pinch to zoom, and link

 magnification) in the Google Chrome Android application (web browser).




                                                 - 18 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 23Page
                                                              of 33170
                                                                    PageID
                                                                       of 180
                                                                            #: 9164



                                       APPENDIX A

     •    Acer Chromebook CB5-311P

     •    Acer Chromebook 11 C738T C738T

     •    Acer Chromebook C720 C720P

     •    Acer Chromebook R11 CB5-132T

     •    Acer CloudMobile S500

     •    Acer Iconia

     •    Acer Iconia A1-830

     •    Acer Iconia B1-720

     •    Acer Iconia B1-721

     •    Acer Iconia One 7 B1-730

     •    Acer Iconia One 7 B1-730HD

     •    Acer Iconia One 7 B1-750

     •    Acer Iconia One 7 B1-760

     •    Acer Iconia One 7 B1-760HD

     •    Acer Iconia One 7 B1-770

     •    Acer Iconia One 7 B1-780

     •    Acer Iconia One 8 B1-810

     •    Acer Iconia One 8 B1-820

     •    Acer Iconia One 8 B1-830

     •    Acer Iconia One 8 B1-850

     •    Acer Iconia Tab 10 A3-A30

     •    Acer Iconia Tab 7 A1-713
                                           - 19 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 24Page
                                                              of 33171
                                                                    PageID
                                                                       of 180
                                                                            #: 9165



     •    Acer Iconia Tab 7 A1-713HD

     •    Acer Iconia Tab 8 A1-840FHD

     •    Acer Iconia Tab 8 A1-850

     •    Acer Iconia Tab A100

     •    Acer Iconia Tab A200

     •    Acer Iconia Tab A500

     •    Acer Iconia Tab A501

     •    Acer Liquid E2

     •    Acer Liquid Jade Z

     •    Acer Liquid M220

     •    Acer Liquid M330

     •    Acer Liquid Z410

     •    Acer Predator 8 GT-810

     •    Acer DC Chromebase

     •    Acer Chromebook R13 CB5-312T

     •    Acer Iconia One 10 B3-A10

     •    Acer Iconia One 10 B3-A20

     •    Acer Iconia One 10 B3-A30

     •    Acer Chromebase 24 CA24I

     •    ASUS Chromebook Flip C100PA

     •    ASUS Eee Pad Slider (SL101)

     •    ASUS Google Nexus 7

     •    ASUS Google Nexus 7 (2013)
                                         - 20 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 25Page
                                                              of 33172
                                                                    PageID
                                                                       of 180
                                                                            #: 9166



     •    ASUS Google Nexus 7 2 Cellular with 3G/4G support

     •    ASUS Google Nexus 7 2 with no cellular network support

     •    ASUS MeMO

     •    ASUS MeMO 171 (ASUS Eee Pad Memo 171)

     •    ASUS MeMO Pad 10 (ME102A)

     •    ASUS MeMO Pad 10 (ME103K)

     •    ASUS MeMO Pad 7 (ME170C)

     •    ASUS MeMO Pad 7 LTE (Model ME375CL)

     •    ASUS MeMO Pad 7 ME176CX

     •    ASUS MeMO Pad 7 ME572C

     •    ASUS MeMO Pad 8 ME180A

     •    ASUS MeMO Pad 8 ME181C

     •    ASUS MeMO Pad FHD10 ME302C

     •    ASUS MeMO Pad HD7 (Model ME173X)

     •    ASUS MeMO Pad Smart 10

     •    ASUS PadFone X

     •    ASUS PadFone X mini

     •    ASUS Transformer Pad TF103C

     •    ASUS Transformer Pad TF300T

     •    ASUS Transformer Pad TF701T

     •    ASUS Zenfone 2 Deluxe ZE551ML; ASUS Zenfone 2 Deluxe Special Edition

     •    ASUS Zenfone 2 Laser ZE551KL

     •    ASUS Zenfone 2 ZE551ML
                                             - 21 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 26Page
                                                              of 33173
                                                                    PageID
                                                                       of 180
                                                                            #: 9167



     •    ASUS Zenfone 2E

     •    ASUS Zenfone Zoom ZX551ML

     •    ASUS ZenPad 10 Z300CL

     •    ASUS ZenPad 10 Z300M

     •    ASUS ZenPad 8.0 Z380C

     •    ASUS ZenPad 8.0 Z380CX

     •    ASUS ZenPad 8.0 Z380M

     •    ASUS ZenPad C 7.0 (Model Z170C)

     •    ASUS ZenPad S 8.0 Z580C

     •    ASUS ZenPad S 8.0 Z580CA

     •    ASUS ZenPad Z10 (ZT500KL)

     •    ASUS ZenPad 3S 10 (Z500M)

     •    ASUS ZenPad Z8 (ZT581KL)

     •    ASUS ZenFone 3 Laser (ZC551KL)

     •    ASUS ZenFone 3 Deluxe (ZS570KL)

     •    ASUS ZenFone 3 Deluxe (ZS550KL)

     •    ASUS ZenFone 3 Max (ZC520TL)

     •    ASUS ZenFone AR (ZS571KL)

     •    ASUS ZenFone 3 Zoom (ZE553KL)

     •    ASUS Chromebook Flip C302

     •    ASUS MeMO Pad 7 (ME176C)

     •    ASUS MeMO Pad HD8

     •    HTC A6366; HTC Aria
                                            - 22 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 27Page
                                                              of 33174
                                                                    PageID
                                                                       of 180
                                                                            #: 9168



     •    HTC A8181; HTC Desire

     •    HTC ADR6400; Incredible HD; HTC ThunderBolt

     •    HTC ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC

          Thunderbolt 2

     •    HTC Droid Incredible

     •    HTC 10

     •    HTC Amaze 4G

     •    HTC Desire 510

     •    HTC Desire 512

     •    HTC Desire 520

     •    HTC Desire 526

     •    HTC Desire 610

     •    HTC Desire 612

     •    HTC Desire 626

     •    HTC Desire 626s

     •    HTC Desire 816

     •    HTC Desire C

     •    HTC Desire Eye

     •    HTC Droid DNA

     •    HTC Droid Incredible 2

     •    HTC Droid Incredible 4G LTE

     •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)

     •    HTC Evo 4G LTE
                                          - 23 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 28Page
                                                              of 33175
                                                                    PageID
                                                                       of 180
                                                                            #: 9169



     •    HTC Evo Design 4G

     •    HTC First

     •    HTC Hero S

     •    HTC Inspire 4G

     •    HTC Nexus 9

     •    HTC One

     •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim

     •    HTC One A9; HTC Aero

     •    HTC One M8

     •    HTC One M9

     •    HTC One Max; HTC T6

     •    HTC One Mini; HTC M4

     •    HTC One Remix

     •    HTC One S

     •    HTC One SV

     •    HTC One V

     •    HTC One VX

     •    HTC One X

     •    HTC One X AT&T

     •    HTC One X+

     •    HTC Puccini; Jetstream

     •    HTC Rhyme

     •    HTC Sensation
                                           - 24 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 29Page
                                                              of 33176
                                                                    PageID
                                                                       of 180
                                                                            #: 9170



     •    HTC Sensation 4G

     •    HTC Status

     •    HTC Vivid

     •    HTC Wildfire S; HTC PG76110

     •    HTC Bolt

     •    HTC Desire 530

     •    Double Power 9D181

     •    Double Power D-7015

     •    Double Power D-7015K

     •    Double Power D-7018

     •    Double Power D7020

     •    Double Power DP 717

     •    Double Power DP7856

     •    Double Power DPA23D

     •    Double Power DPM1081

     •    Double Power DPM7827

     •    Double Power EM63

     •    Double Power GS-918

     •    Double Power M-7066

     •    Double Power M-7088

     •    Double Power M975

     •    Double Power M980K

     •    Double Power MD-702
                                        - 25 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 30Page
                                                              of 33177
                                                                    PageID
                                                                       of 180
                                                                            #: 9171



     •    Double Power MD-740

     •    Double Power NB 1022

     •    Double Power NB07

     •    Double Power NB09

     •    Double Power NB7022 S

     •    Double Power NB7850 S

     •    Double Power NS-13T001

     •    Double Power NS-14T002

     •    Double Power NS-14T004

     •    Double Power NS-15AT07

     •    Double Power NS-15AT08

     •    Double Power NS-15AT10

     •    Double Power NS-15T8LTE

     •    Double Power NS-P10A6100

     •    Double Power NS-P16AT08

     •    Double Power NS-P16AT10

     •    Double Power NS-P16AT785HD

     •    Double Power T708

     •    Double Power T-711

     •    Double Power TD-1010

     •    Double Power NS-P10A7100

     •    Double Power NS-P08A7100

     •    Visual Land Connect 7
                                       - 26 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 31Page
                                                              of 33178
                                                                    PageID
                                                                       of 180
                                                                            #: 9172



     •    Visual Land Connect 9

     •    Visual Land Prestige 10

     •    Visual Land Prestige 7

     •    Visual Land Prestige 7G

     •    Visual Land Prestige 7L

     •    Visual Land Prestige 8

     •    Visual Land Prestige Elite 10Q

     •    Visual Land Prestige Elite 10Q+

     •    Visual Land Prestige Elite 10Qi

     •    Visual Land Prestige Elite 10QL with Keyboard Case

     •    Visual Land Prestige Elite 10QS

     •    Visual Land Prestige Elite 11Q with Docking Keyboard Case

     •    Visual Land Prestige Elite 13Q

     •    Visual Land Prestige Elite 7Q

     •    Visual Land Prestige Elite 7Q FamTab

     •    Visual Land Prestige Elite 7QL with Bumper

     •    Visual Land Prestige Elite 7QS (16 GB); Prestige Elite 7QS (8 GB)

     •    Visual Land Prestige Elite 8Q

     •    Visual Land Prestige Elite 8QI with Bumper

     •    Visual Land Prestige Elite 8QI with Keyboard Case

     •    Visual Land Prestige Elite 8QS

     •    Visual Land Prestige Elite 8QS with Keyboard Case

     •    Visual Land Prestige Elite 9Q; Prestige Elite 9Q+
                                               - 27 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 32Page
                                                              of 33179
                                                                    PageID
                                                                       of 180
                                                                            #: 9173



     •    Visual Land Prestige Elite 9QL with Keyboard Case

     •    Visual Land Prestige Elite FamTab

     •    Visual Land Prestige Prime 10ES

     •    Visual Land Prestige Prime 10ES with Keyboard Case

     •    Visual Land Prestige Prime 10SE

     •    Visual Land Prestige Prime 11E with Keyboard Case

     •    Visual Land Prestige Pro 10D

     •    Visual Land Prestige Pro 7D

     •    Visual Land Prestige Pro 7DS

     •    Visual Land Prestige Pro 8D

     •    Visual Land Prestige Pro 8Q

     •    Visual Land Prestige Pro 9D

     •    Visual Land Prestige Pro FAMTAB

     •    Visual Land Prestige Prime 11E 2-in-1 Keyboard Case

     •    Visual Land Prestige Elite 13Q w/ Keyboard Case

     •    Visual Land Prestige Elite 10Q + Keyboard Case

     •    Visual Land Prestige Pro 7DS + Wallet Case

     •    Visual Land Prestige 10 w/ Free Screen Protectors

     •    YiFang Nextbook Ares 8

     •    YiFang e-fun MT8000

     •    YiFang Next2

     •    YiFang Next3

     •    YiFang Next5
                                               - 28 -
 ME1 25905058v.1
Case 1:15-cv-01125-GMS
     Case 4:18-cv-01885-HSG
                         Document
                             Document
                                  240 Filed
                                      530-510/17/17
                                             Filed 11/01/18
                                                      Page 33Page
                                                              of 33180
                                                                    PageID
                                                                       of 180
                                                                            #: 9174



     •    YiFang Next6

     •    YiFang Nextbook Ares 10L

     •    YiFang Nextbook Ares 11

     •    YiFang Nextbook Ares 11A

     •    YiFang Nextbook Ares 7

     •    YiFang Nextbook Ares 8L

     •    YiFang Nextbook Flexx 10

     •    YiFang Nextbook7

     •    YiFang Nextbook8

     •    YiFang Premium10SE

     •    YiFang Premium7

     •    YiFang Premium7 Resistive

     •    YiFang Premium7HD

     •    YiFang Premium7SE

     •    YiFang Premium7SE with Google Play

     •    YiFang Premium8

     •    YiFang Premium8HD

     •    YiFang Premium8Hi

     •    YiFang Premium8SE

     •    YiFang Premium9

     •    YiFang Nextbook Ares 10A

     •    YiFang Nextbook Ares 11A (Gen2)



                                            - 29 -
 ME1 25905058v.1
